EXHIBIT 10.5

LEASE
from: 14 SYLVAN REALTY L.L.C. (LESSOR)
to: WYNDHAM WORLDWIDE OPERATIONS, INC. (LESSEE)
Building: 14 Sylvan Way, Parsippany, New Jersey


LEASE, is made the 5th day of August, 2011 between 14 SYLVAN REALTY L.L.C.
("Lessor") whose address is c/o Mack-Cali Realty Corporation, P.O. Box 7817,
Edison, New Jersey 08818-7817 and WYNDHAM WORLDWIDE OPERATIONS, INC. ("Lessee")
having an address at 22 Sylvan Way, Parsippany, New Jersey.


WITNESSETH


For and in consideration of the covenants herein contained, and upon the terms
and conditions herein set forth, Lessor and Lessee agree as follows:


PREAMBLE
BASIC LEASE PROVISIONS AND DEFINITIONS


In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have only the meanings set forth in this
section, unless such meanings are expressly modified, limited or expanded
elsewhere herein.


1.ADDITIONAL RENT shall mean all sums in addition to Fixed Basic Rent payable by
Lessee to Lessor pursuant to the provisions of the Lease.


2.BUILDING shall mean the building containing approximately 203,000 rentable
square feet to be constructed by Lessor on the Land in accordance with this
Lease. Upon completion of the Base Building Work (as set forth on Exhibit C
attached hereto and made a part hereof, the "Base Building Work"), Lessor's
architect shall certify that the Base Building Work was completed in accordance
with Exhibit C hereof and shall verify the rentable square footage of the
Building using Building Owner and Manager Standard Method of Floor Measurement
(BOMA), ANSI-Z65, 1-1996, excluding any patio space, balconies, covered parking,
roof penthouses and atrium air space, and provide to both parties such
certification, calculations and the "as-built" drawings (collectively, "Lessor's
Architectural Certification"). If the rentable square footage is more or less
than 203,000 rentable square feet, then the Fixed Basic Rent and other economic
terms based on rentable square footage (e.g., the amount of the Tenant
Allowance) shall be adjusted proportionately.


3.COMMENCEMENT DATE is the date, subject to the terms of this Lease, including,
but not limited to, Articles 27 and 43 hereof) Lessor shall (a) substantially
complete (as described in Section 27(g)) the Base Building Work for the Property
(which is estimated to be on or about February 25, 2013); and (b) deliver
exclusive possession of the Premises to Lessee; provided, however, that Lessor
shall give Lessee not less than five (5) days prior notice of the occurrence of
the Commencement Date.


4.DEMISED PREMISES OR PREMISES shall be the Property, including the Land and
Building, located at Block 202, Lot 1.13 and known as 14 Sylvan Way, Parsippany,
New Jersey.


5.EXHIBITS shall be the following, attached to this Lease and incorporated
herein and made a part hereof.

1

--------------------------------------------------------------------------------




Exhibit A
Legal Description of Land
Exhibit A-1
Site Plan (showing Phases of Construction)
Exhibit B
Rules and Regulations
Exhibit C
Base Building Work
Exhibit C-1
Base Building Work Construction Schedule
Exhibit D
Lessee's Work
Exhibit E
Mack-Cali Completion Guaranty
Exhibit F
Lessee Estoppel Certificate
Exhibit G
Commencement Date Agreement
Exhibit H
Permits and Approvals
Exhibit I
Signage
Exhibit J
Environmental Questionnaire
Exhibit K
Guaranty of Lease
Exhibit L
Operating Cost Exclusions
Exhibit M
Purchase and Sale Agreement



6.EXPIRATION DATE shall be the last day of the month in which the day before the
fifteen (15) year and three (3) month anniversary of the Rent Commencement Date
occurs, subject to extension pursuant to the provisions of Article 52, or such
earlier date this Lease may be terminated pursuant to the terms of this Lease.


7.FIXED BASIC RENT shall mean the net minimum rental payable by Lessee under
this Lease, as follows, subject, however, to Lessor's Architectural
Certification:

 
Year
Yearly Rate
Monthly Installments
Per Square Foot Per Annum
   
1
$4,971,470.00
$414,289.17
$24.49
 
2
$5,058,760.00
$421,563.33
$24.92
 
3
$5,148,080.00
$429,006.67
$25.36
 
4
$5,237,400.00
$436,450.00
$25.80
 
5
$5,328,750.00
$444,062.50
$26.25
 
6
$5,422,130.00
$451,844.17
$26.71
 
7
$5,517,540.00
$459,795.00
$27.18
 
8
$5,612,950.00
$467,745.83
$27.65
 
9
$5,712,420.00
$476,035.00
$28.14
 
10
$5,811,890.00
$484,324.17
$28.63
 
11
$5,913,390.00
$492,782.50
$29.13
 
12
$6,016,920.00
$501,410.00
$29.64
 
13
$6,122,480.00
$510,206.67
$30.16
 
14
$6,230,070.00
$519,172.50
$30.69
 
15
$6,339,690.00
$528,307.50
$31.23
 
For the last three (3) months
$6,451,340.00
$537,611.67
$31.78



*As per Preamble Paragraph 13, below, Fixed Basic Rent does not commence until
the Rent Commencement Date which is fifteen (15) months after the Commencement
Date. Additional Rent shall commence nine (9) months after the Commencement
Date, as per Paragraph 23 of this Lease.


As used in the above schedule, "Year" shall mean a twelve month period
commencing, as applicable, on the Rent Commencement Date or each anniversary of
the Rent Commencement Date. In addition, if the Rent Commencement Date does

2

--------------------------------------------------------------------------------




not occur on the first (1st day of a calendar month, the first Year of this
Lease shall be the period from the Rent Commencement Date through the last day
of the twelfth (12th) month following the Rent Commencement Date.


8.LESSEE'S BROKER shall mean Wyndham Vacation Resorts, Inc., or its assignee.


9.LAND shall mean the real property described on Exhibit A, exclusive of the
forty (40) foot buffer area (the "Buffer Area") along the rear (northerly)
property line of the real property described on Exhibit A which is expressly
excluded from the Land for all purposes under this Lease except for Lessee's
obligation to pay Taxes pursuant to Section 23a of this Lease. Lessor shall be
solely responsible, at its cost, for the Buffer Area, unless any such costs are
necessitated by Lessee's own negligent or willful acts or omissions.


10.PARKING SPACES shall mean not less than 3.5 parking spaces for each 1,000
rentable square feet of space leased by Lessee, or such greater number of
parking spaces as is approved pursuant to Article 36 of the Lease.


11.PERMITTED USE shall be general office, training and any other lawful use
consistent with the uses of a first class office park in the Parsippany, New
Jersey area and for no other purpose.


12.PROPERTY shall mean the Land, Building, the parking areas and all other
improvements located on the Land.


13.RENT COMMENCEMENT DATE shall be the fifteenth (15th) month anniversary of the
Commencement Date, subject to extensions for Lessor Delays.


14.LESSOR DELAYS shall mean any delay in the completion of the Base Building
Work and/or the issuance of Lessor's Architectural Certification for the
Building or a delay in the performance by Lessee of the Tenant Improvements, in
either case to the extent caused by


(a)any act or omission of Lessor, Lessor's Professionals (defined in Section 27
(d) hereof), Lessor's contractors, or any of their respective subcontractors,
suppliers, employees, agents or representatives, including, but not limited to,
delays resulting from Lessor's delay in providing, or wrongful withholding of or
unreasonable conditioning of consents or approvals. Nothing contained herein
shall be deemed a Lessor Delay to include a delay in the completion of the
Tenant Improvements by reason of Force Majeure, it being understood that Lessor
shall not be responsible and the Rent Commencement Date shall not be affected by
any delay in the Tenant Improvements resulting from Force Majeure.


(b)any delay in the construction of the Base Building Work and/or the issuance
of Lessor's Architectural Certification for any reason, including, but not
limited to, Force Majeure, except to the extent resulting from Lessee Delays.
Notwithstanding anything herein to the contrary, in the event any Lessor Delay
(including delays in the construction of the Base Building Work by reason of
Force Majeure) occurs on the same day as a Lessee Delay, no Lessee Delay shall
be deemed to exist.


Lessee shall notify Lessor (which notice may be telephonic to Mitchell E. Hersh)
of any occurrence which could constitute a Lessor Delay. A Lessor Delay shall
include only the time after receipt by Lessor of such notice and only if Lessor
does not correct such condition within forty eight hours of such notice; and a
Lessor Delay shall be deemed to exist only to the extent that Lessee could not
have avoided the delay by commercially reasonable actions without additional
cost. Notwithstanding anything herein to the contrary, any delay in the
completion of the Base Building Work or the issuance of Lessor's Architectural
Certification related to Force Majeure shall be deemed to arise from the date of
the occurrence of such Force Majeure through the date the impediments caused by
such Force Majeure no longer exist, as opposed to arising from the expiration of
the aforesaid forty-eight hour notice and cure period. Furthermore, the
following shall not constitute a Lessor Delay:


(i)    Except as set forth above with respect to Force Majeure, no action or
inaction by Lessor or its representatives shall be a Lessor Delay until after
Lessee has given Lessor oral or written notice of the condition and Lessor has
had the opportunity, as described above, to remedy the condition.


(ii)    Any Lessee Delay to the extent caused by Lessee's Professionals or any
of Lessee's other workers, contractors or subcontractors in preparing the plans
and specifications or in performing Lessee's construction of the Tenant
Improvements (including any delays in Lessee's construction of the Tenant
Improvements resulting from Force Majeure) shall not be a Lessor Delay, unless
such Lessee Delay occurs on the same day as a Lessor Delay, in which case, such
Lessee Delay shall only be deemed to have occurred if such Lessee Delay actually
extends the period of delay from what would have occurred if there was solely a
Lessor Delay. Lessee shall not be responsible for third parties over whom it
does not have a degree of control or Force Majeure causes that delay the Base
Building Work.

3

--------------------------------------------------------------------------------






(iii)    If Lessee has failed to provide Lessor with sufficient information to
enable Lessor to render its approval or disapproval or submission of requested
information, then the number of days in which Lessor must respond to Lessee's
requests for information shall be extended by the number of days reasonably
necessary due to such failure, and the number of days in such extension shall
not be deemed to be days constituting Lessor Delay. Lessor shall notify Lessee
within three (3) business days after Lessee's request for information, if Lessor
requires additional information to enable Lessor to render such approval or
disapproval. All such written requests shall be sent by Lessee to Lessor by
overnight mail Attention: Mitchell E. Hersh. All Lessee requests for information
from Lessor shall be accompanied with two (2) legible, clean copies of adequate
supporting documentation sufficient for Lessor to approve or disapprove such
information by the expiration of the ten (10) business day Lessor review period.


Delays by The Gale Construction Company ("GCC") in the completion of the Tenant
Improvements. Lessee acknowledges that GCC is an affiliate of Lessor and is
performing the Base Building Work required to be performed by Lessor under the
Lease. For purposes of this Agreement, if Tenant selects GCC as Lessee's
construction manager or general contractor with respect to the Tenant
Improvements, GCC shall be deemed Lessee's contractor for the purposes of the
completion of the Tenant Improvements, and, (notwithstanding that delays in the
performance of the Base Building Work by GCC shall be and remain Lessor Delays)
any delays by GCC in the performance of the Tenant Improvements (as opposed to
the Base Building Work), including those resulting from Force Majeure, shall not
be deemed a Lessor Delay or result in a delay of the Rent Commencement Date. The
ramifications of any delays by GCC in the performance of its obligations as
Lessee's contractor for the. Tenant Improvements shall be governed by the terms
and conditions of the contract to be entered into between Lessee and GCC for the
Tenant Improvements.


15.LESSEE DELAYS shall mean any delay in the completion of the Base Building
Work and/or the issuance of Lessor's Architectural Certification to the extent
caused by the following:


(a)    Any act or omission of Lessee or any of its employees, agents or
contractors, or


(b)    Lessee's changes to the drawings or specifications or changes or
substitutions requested by Lessee with respect to the Base Building Work.


Lessor shall notify Lessee (which notice may be telephonic to Frank Campana) of
any occurrence which could constitute a Lessee Delay. A Lessee Delay shall
include only the time after receipt by Lessee of such notice and only if Lessee
does not correct such condition within forty eight hours of such notice. A
Lessee Delay shall be deemed to exist only to the extent that Lessor could not
have avoided the delay by commercially reasonable actions without additional
cost. Furthermore, the following shall not constitute a Lessee Delay:


(i)    No action or inaction by Lessee or its representatives shall be a Lessee
Delay until after Lessor has given Lessee oral or written notice of the
condition and Lessee has had the opportunity to remedy the condition.


(ii)    Any delay to the extent caused by Lessor's Professionals or any other of
Lessor's workers, contractors or subcontractors in preparing the plans and
specifications or in performing Lessor's Construction shall not be a Lessee
Delay, unless, and to the extent, such delay is occasioned by an act or omission
of Lessee, Lessee's Professionals, Lessee's contractors, or any of their
respective subcontractors, suppliers, employees, agents or representatives.


(iii)    If Lessor has failed to provide Lessee with sufficient information to
enable Lessee to render its approval or disapproval or submission of requested
information, then the number of days in which Lessee must respond to Lessor's
requests for information shall be extended by the number of days reasonably
necessary due to such failure, and the number of days in such extension shall
not be deemed to be days constituting Lessee Delay. Lessee shall notify Lessor
within three (3) business days after Lessor's request for information, if Lessee
requires additional information to enable Lessee to render such approval or
disapproval. All such written requests shall be sent by Lessor to Lessee by
overnight mail Attention: Frank Campana. All of Lessor's requests for
information from Lessee shall be accompanied with two (2) legible, clean copies
of adequate supporting documentation sufficient for Lessee to approve or
disapprove such information by the expiration of the ten (10) business day
Lessee review period.


16.GUARANTY OF LEASE:


As security for the faithful performance and observance by Lessee of the terms,
provisions and conditions of this Lease, Lessee shall deliver to Lessor
simultaneously with the execution of this Lease, a Guaranty of Lease, annexed
hereto as Exhibit

4

--------------------------------------------------------------------------------




K executed and acknowledged by WYNDHAM WORLDWIDE CORPORATION (the "Guarantor").
If Guarantor is the subject of any bankruptcy, insolvency, receivership or
creditors' proceedings, Lessee shall provide another guarantor(s) of this Lease,
substantially in the form attached hereto as Exhibit K, or other form of
security, satisfactory to Lessor, in substitution of, or in addition to, the
Guarantor.


17. TERM shall mean the period commencing on the Commencement Date and ending on
the Expiration Date, unless sooner terminated pursuant to the provisions of this
Lease or unless extended pursuant to any option contained herein.


- END OF PREAMBLE -



5

--------------------------------------------------------------------------------






For and in consideration of the covenants herein contained, and upon the terms
and conditions herein set forth, Lessor and Lessee agree as follows:


1.DESCRIPTION:


Lessor hereby leases to Lessee, and Lessee hereby hires from Lessor the Premises
and all appurtenances thereof.


2.TERM:


The Premises are leased for a term to commence on the Commencement Date, and to
end at 11:59 p.m. on the Expiration Date, all as defined in the Preamble.


3.BASIC RENT:


Lessee shall pay to Lessor during the Term, the Fixed Basic Rent payable in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts. The Fixed Basic
Rent shall accrue at the Yearly Rate and shall be payable, in advance,
commencing on the Rent Commencement Date and thereafter on the first day of each
calendar month during the Term at the Monthly Installments, except that a
proportionately lesser sum may be paid for the month during which the Rent
Commencement Date occurs (or the Expiration Date occurs), if the Rent
Commencement Date occurs on a day other than the first day of the month, in
accordance with the provisions of this Lease herein set forth (or if the
Expiration Date occurs on a day other than the last day of the month). Lessee
shall pay Fixed Basic Rent, and any Additional Rent as hereinafter provided, to
Lessor at Lessor's above stated address, or at such other place as Lessor may
designate in writing, pursuant to Article 44, without demand and without
counterclaim, deduction or set off, except as otherwise expressly provided to
the contrary in this Lease. Unless otherwise specifically set forth in this
Lease, Lessee shall have thirty (30) days after receipt of an invoice from
Lessor to pay any nonrecurring charges of Additional Rent payable by Lessee
under this Lease. The items of Additional Rent set forth in Article 23 of this
Lease shall not be deemed "nonrecurring charges".


4.USE AND OCCUPANCY:


Lessee shall have the right to use and occupy the Premises for the Permitted Use
as defined in the Preamble, and Lessee may use the Premises for ancillary
supporting services to Building occupants, including, but not limited to,
cafeteria, bank, credit union, ATM, hair and nail salon, company store, fitness
center and nurse's station, subject, however, to Lessee's compliance with the
Building's certificate of occupancy, (as the same may be amended in connection
with any permitted alterations from time to time) and all zoning laws and other
applicable governmental laws, ordinances, rules and regulations. Of the services
provided to Building occupants, only a bank and/or credit union shall be
permitted to be open to the public, it being understood that all other services
are for the benefit of Building occupants only.


5.CARE AND REPAIR OF PREMISES/ENVIRONMENTAL:


(a)LESSEE'S OBLIGATIONS:


Lessee acknowledges and agrees that, except as expressly set out in this Lease:
this is a net lease that is completely carefree to Lessor; that Lessor is not
responsible during the Term for any costs, charges, expenses, and outlays of any
nature whatsoever arising from or relating to the Premises, Building or
Property, or the use and occupancy thereof, or the contents thereof, or the
business carried on therein; and Lessee shall pay all costs, charges, expenses
and outlays of every nature and kind relating to the Premises. Lessee shall take
good care of the Premises, Building and Property and shall not do or suffer any
waste thereon. Except as set forth in this Lease, Lessee shall promptly make all
repairs to the Premises, Building and Property of every kind and nature,
ordinary as well as extraordinary, structural as well as non-structural,
foreseen as well as unforeseen, whether necessitated by legal requirements,
wear, tear, obsolescence or defects, latent or otherwise, necessary to keep the
Property, Building and Premises in good order and condition as a first-class
property. Lessee shall keep all portions of the Premises, including without
limitation, the fixtures and equipment thereof and the bathrooms and the
lavatory facilities contained therein in good working order and in a clean and
orderly condition. Lessee shall repair and maintain the Building's utility and
mechanical systems, including the elevators, plumbing, electrical, life safety
(including fire sprinklers), heating, ventilation and air conditioning systems
and utility and sewer lines within the Building. Lessee shall replace, at
Lessee's expense, all glass in and on the Premises which may become broken after
the Commencement Date, unless such repairs are necessitated by a fire or other
insured casualty and/or unless such repairs are covered by any applicable
warranty. The term "repairs" shall include replacements, restorations, and/or
renewals when necessary. All repairs made by Lessee shall be in accordance with
all applicable legal

6

--------------------------------------------------------------------------------




requirements and substantially equal in quality and workmanship to the original
work. Except as otherwise set forth in this Lease, in no event shall Lessor have
any obligation to make any repairs, replacements or alterations to the Property,
Building or Premises, it being the intention of the parties hereto that Lessee
assume all of the repair and maintenance obligations therein except as otherwise
provided in this Lease, or unless any such maintenance or repairs are
necessitated by any acts and/or omissions of Lessor, its employees, agents,
contractors or invitees, in which case, Lessor shall bear the sole cost of such
maintenance and repairs. If Lessee fails to perform any of its obligations under
this Article within thirty (30) days after notice from Lessor (or in the case of
an emergency such shorter period as is reasonably necessary under the
circumstances), Lessor shall have the right but not the obligation to make such
repair at the expense of Lessee and Lessee shall reimburse Lessor, as Additional
Rent, for the cost of such repair within thirty (30) days after Lessee's receipt
of an invoice therefor. In the event Lessor exercises such rights as set forth
in the immediately preceding sentence, Lessor hereby agrees to indemnify,
defend, pay on behalf of and hold harmless Lessee and its respective partners,
joint venturers, directors, officers, invitees, agents, servants and employees
(each, an "indemnitee" for purposes of this provision) from and against any
loss, damage, liability, cost, claim or expense (including reasonable attorney's
fees and disbursements) arising from or in connection with Lessor's negligence
or willful misconduct in the exercise of such remedy, subject, however, in any
event to the mutual releases and waivers of subrogation set forth in Section
30(f) of this Lease.


(b)LESSOR'S OBLIGATIONS:


Lessor, at its sole cost and expense, shall maintain and repair the utility and
sewer lines outside of the Building to the point of connection maintained by the
utility company(ies); unless any such maintenance or repairs are necessitated by
any acts and/or omissions of Lessee, its employees, agents, contractors or
invitees, in which case, Lessee shall bear the sole cost of such maintenance and
repairs. In addition, during the course of construction, Lessor, at Lessor's
sole cost shall repair damage caused by or resulting from any acts and/or
omissions or Lessor, its employees, agents, contractors or invitees. To the
extent that the cost of repairs set forth in this paragraph is covered by the
applicable insurance covering the Property, then the party responsible for such
costs shall be entitled to utilize the proceeds from such insurance for such
costs.


Notwithstanding anything contained herein to the contrary, Lessor, at its sole
cost and expense, shall make all repairs to the structure of the Building (which
for purposes hereof, shall mean the footings, foundations, exterior walls,
exterior windows (other than glass), load bearing interior walls, columns, and
structural steel of the Building and roof structure and roof membrane).
Notwithstanding the foregoing, to the extent that such structural repairs are
necessitated by any acts or omissions of Lessee, its agents, employees,
contractors or invitees, then such structural repairs shall be performed by
Lessor at Lessee's sole cost and expense; provided, however, that Lessor shall
first look to the applicable insurance proceeds, if any, with respect to such
repair costs necessitated by any acts or omissions of Lessee, its agents,
employees, contractors or invitees.


Lessor, at its sole cost and expense, shall acquire and provide a minimum of
twenty (20) year roof material and workmanship warranty as part of the Base
Building Work to be performed by Lessor in accordance with Exhibit C of this
Lease. Lessor shall maintain and repair, at Lessee's sole cost and expense,
flashing, flashing caulking, downspout clean outs and coping. Lessor, at
Lessee's cost, shall employ a preventive maintenance program for the roof that
is reasonably acceptable to Lessee. Lessee's operating cost obligations related
to the roof maintenance program, including but not limited to, maintenance and
repair of flashing, flashing caulking, downspout clean outs and coping, shall
not exceed $8,500.00 for any calendar year. All other roof replacement,
maintenance or repairs shall be performed by Lessor, at its sole cost and
expense, unless such replacements or repairs are necessitated by any acts or
omissions of Lessee, its agents, employees, contractors or invitees, in which
event such repairs shall be performed by Lessor at Lessee's sole cost and
expense provided, however, that Lessor shall first look to the applicable
insurance proceeds and/or warranties, if any, with respect to such costs
necessitated by any acts or omissions of Lessee, its agents, employees,
contractors or invitees.


Lessor shall transfer to Lessee all warranties, in marked binders, for the
Property and all systems, materials elements and drawings thereof, and provide
copies of all plans, as-built plans and drawings (collectively, "Drawings"), at
Lessor's sole cost and expense, whereupon Lessee shall be entitled to the
benefit thereof. All Drawings shall be in a CAD/AUTOCAD format in the latest
software version. If any warranty with respect to the construction of the
Property is not assignable to Lessee, then Lessee shall have the right to cause
Lessor to enforce same for the benefit of Lessee.


Lessor shall obtain a one (1) year warranty on materials and workmanship with
respect to the Base Building Work commencing on the Rent Commencement Date.
Notwithstanding anything to the contrary in this Lease, Lessee shall not be
responsible for any maintenance or repairs to the Building or Property covered
by such warranty.


Notwithstanding anything contained in this Lease to the contrary, Lessor shall
be responsible, at its sole cost and expense, for compliance with all laws that
require structural modification or structural alterations to the Premises,
unless such compliance

7

--------------------------------------------------------------------------------




is required by reason of Lessee's particular use or manner of use of the
Premises (as opposed to the Permitted Use and ancillary supporting services
permitted under this Lease), in which event, Lessee shall be responsible for
such compliance at Lessee's sole cost and expense. If any changes in laws after
the Commencement Date require capital expenditures (other than structural
modifications) to be made to the Premises, then Lessor shall comply with such
laws and the cost thereof shall be payable by Lessee as follows: the cost of
such capital expenditures shall be amortized over the greater of (i) the useful
life in accordance with generally accepted accounting principles or (ii) the
remaining Term and the amount so amortized attributable to such compliance shall
be included in Operating Costs pursuant to Article 23 hereof in each remaining
Lease Year of the Term. For amortization purposes, applicable interest shall be
the rate actually incurred by Lessor, not to exceed two (2) percentage points in
excess of the prime rate charged by JP Morgan Chase Bank, or its successor, at
the time of expenditure.


If (i) Lessor fails to perform any of its obligations under this Lease (other
than by reason of Lessee's acts or omissions or Force Majeure, defined in
Section 42 (a) hereof), (A) which failure materially interferes with Lessee's
use of the Premises for the conduct of its business and (B) Lessor fails to
commence to remedy such failure to perform within thirty (30) days from the date
Lessee notifies Lessor of such failure or fails thereafter to continue
diligently to correct such failure, and (ii)in the case of any such failure (A)
Lessee again notifies Lessor after the expiration of such 30-day period of such
failure and of Lessee's intention to cure same, which notice shall specify that
such notice is being given in accordance with this Article, and shall contain
the following statement in capitalized bold type: "IF YOU FAIL TO PERFORM THE
OBLIGATION REFERENCED IN TIDS NOTICE WITIDN THE TIME PERIOD SPECIFIED IN ARTICLE
5 OF THE LEASE, WE SHALL EXERCISE OUR SELF-HELP REMEDIES UNDER THAT SECTION" and
(B) such failure continues for not less than five (5) consecutive days from the
date Lessor receives such second notice, provided that, in the case of a failure
which for causes beyond Lessor's reasonable control cannot with due diligence be
cured within such 5-day period, such 5 day period shall be extended for such
period as may be necessary to cure such failure provided that Lessor shall be
diligently prosecuting such cure, then at Lessee's election and as Lessee's sole
remedy (if Lessee elects to exercise its self­ help rights hereunder), Lessee
may take such actions as may be reasonably necessary to cure such failure and
Lessor shall reimburse Lessee for the reasonable out-of-pocket costs incurred by
Lessee in performing same within thirty (30) days after receipt by Lessor of a
written statement from Lessee as to the amount of such costs, provided the
performance of such obligation by Lessee does not adversely affect the
structure, electrical, HVAC, plumbing or mechanical systems of the Building.
Except as hereafter provided, under no circumstances shall Lessee have any
set-off or deduction against Fixed Basic Rent or Additional Rent for any amount
expended by Lessee pursuant to the preceding sentence; it being understood that
Lessee's sole remedy hereunder shall be a separate claim against Lessor. For
purposes hereof, Lessor shall be deemed to have commenced to cure a failure or
service interruption if Lessor has begun to take such action as is reasonably
practicable under the circumstances (e.g., inspecting the situation, calling
necessary contractors, etc.), even though actual repairs may not have commenced.
In the exercise of Lessee's rights under this Article, Lessee agrees that Lessee
shall use only those contractors then on the approved list of contractors for
the Building as such list may be furnished from time to time during the Term by
Lessor to Lessee (provided that such a list has been furnished by Lessor to
Lessee after Lessee's request therefor and a contractor on such list is
available to proceed with reasonable promptness under the circumstances). Lessee
shall have the right to add a contractor to this list at any time, subject to
Lessor's reasonable consent. To the extent that Lessee does use a contractor on
the approved list, such contractor's charges for the work shall be deemed to be
reasonable. In the event Lessee exercises the self help remedies in accordance
with this Article, Lessee hereby agrees to indemnify, defend, pay on behalf of
and hold harmless Lessor and its respective partners, joint venturers,
directors, officers, invitees, agents, servants and employees (each, an
“indemnitee" for purposes of this provision) from and against any loss, damage,
liability, cost, claim or expense (including reasonable attorney's fees and
disbursements) arising from or in connection with Lessee's negligence or willful
misconduct in the exercise of such self help remedies, including, without
limitation, any accident, injury or damage whatsoever occurring in, about or to
the Building or the structure, electrical, HVAC, plumbing or mechanical systems
of the Building as a result of Lessee's performance of its self help remedies
under this Article subject, however, in any event, to the mutual releases and
waivers of subrogation set forth in Section 30f. of this Lease. In no event
shall Lessee have any rights under this Article if the failure or service
interruption was caused by any act, omission, negligence or willful misconduct
of Lessee or any of its contractors, agents, employees, servants, licensees or
invitees or if Lessee is in default under this Lease beyond applicable notice
and grace periods. Notwithstanding the foregoing, in the event of an emergency,
Lessee may utilize its self help rights herein with only notice as is reasonable
under the circumstances. For purposes hereof, (i) an "emergency" shall mean an
imminent threat to persons or an imminent threat of significant property damage;
and (ii) "materially interfere with Lessee's use" shall mean that more than ten
percent (10%) of the rentable area of the Building shall be rendered
untenantable by reason of Lessor's failure to perform hereunder.


If Lessee exercises its rights pursuant to this Section 5(b) and Lessor disputes
Lessee's assertion that Lessor defaulted in its obligations beyond the
expiration of the applicable notice and cure periods, Lessee may submit the ·
dispute for arbitration in Morris County, New Jersey in accordance with the
Rules of the American Arbitration Association (or its successor then existing)
by a panel of three arbitrators. The determination in such arbitration
proceeding will be conclusive upon the parties, and judgment upon any award or
decision may be entered in any court having jurisdiction thereof. The costs,
fees, and expenses of the arbitrators and the American Arbitration Association
will be paid by the prevailing party in such arbitration. If the arbitrators
rule that Lessor defaulted in its obligations under this Lease, Lessor shall
reimburse Lessee for the reasonable costs and expenses actually incurred

8

--------------------------------------------------------------------------------




by Lessee in curing such default within thirty (30) days after Lessor's receipt
of a reasonably detailed statement, together with appropriate supporting
documentation, establishing the amount of such costs and expenses. If Lessor
fails to make such payment of the arbitration award pursuant to this paragraph
within such thirty (30) day period or Lessor does not dispute Lessee's exercise
of Lessee's self-help rights or the amounts expended by Lessee in exercising
such rights, and provided that Lessee is not in default under this Lease beyond
the expiration of applicable notice and cure periods, Lessee upon not less than
thirty (30) days notice to Lessor (a copy of which notice shall be sent
simultaneously to Lessor's mortgagee, if any), shall have the right to offset
any such arbitration award or such amount that is not being disputed by Lessor
against any payment of Fixed Basic Rent or Additional Rent otherwise payable
under this Lease until all of the arbitration award or the amount not in dispute
has been recouped by Lessee. Such notice by Lessee to Lessor shall contain a
statement in bold, capitalized letters that "IF LESSOR FAILS TO PAY SUCH
ARBITRATION AWARD (OR SUCH AMOUNT NOT IN DISPUTE) WITHIN THIRTY (30) DAYS OF
RECEIPT OF THIS LETTER, LESSEE SHALL HAVE THE RIGHT TO OFFSET THE AMOUNT OF SUCH
ARBITRATION AWARD AGAINST THE BASE RENT AND/OR ADDITIONAL RENT PAYABLE BY LESSEE
TO LESSOR UNDER THE LEASE".


All work to be performed by either party hereunder shall be performed in a
standard befitting a first class property, in accordance with all applicable
legal requirements and substantially equal in quality and workmanship to the
original work.


(c)ENVIRONMENTAL


(i)Compliance with Environmental Laws. Lessee shall, at Lessee's own expense,
promptly comply with Environmental Laws (as defined in Section 5(c)(viii))
applicable to the Premises, Lessee, Lessee's operations at the Premises, or all
of them. Notwithstanding the foregoing, in no event shall Lessee be responsible
for environmental conditions affecting the Property and existing prior to the
Commencement Date, or thereafter created by Lessor, its agents, employees or
contractors, except to the extent such conditions are exacerbated by the
negligence or willful misconduct of Lessee or a Lessee Representative (as
defined in subparagraph (v) below), and Lessor, at Lessor's cost and expense,
shall be responsible for compliance with Environmental Laws with respect to such
conditions. Nothing contained herein shall be deemed to prohibit Lessee from
utilizing de minimis quanities of ordinary office materials within the Building.


(ii)ISRA Compliance.


Lessee shall, at Lessee's own expense, comply with the Industrial Site Recovery
Act, N.J.S.A. 13:1K-6 et seq., the regulations promulgated thereunder and any
amending or successor legislation and regulations ("ISRA") with respect to any
ISRA triggering event caused by Lessee, to the extent ISRA is applicable to
Lessee and Class A office buildings.


(iii)     Information to Lessor. At no expense to Lessor or Lessee as the case
may be, Lessee and Lessor shall promptly provide each other with all information
and sign all documents reasonably requested by Lessor or Lessee, as the case may
be, with respect to compliance with Environmental Laws.


(iv)    Lessor Audit. Lessee shall permit Lessor and its representatives access
to the Premises and the Property with reasonable advance notice at a reasonable
time agreed to by Lessor and Lessee to conduct an environmental assessment,
investigation and sampling at Lessor's sole cost and expense. If Lessee has
violated any Environmental Laws or has created or exacerbated an environmental
condition, the cost of such assessment, investigation and sampling shall be
borne by Lessee.


(v)    Lessee Remediation. Should any assessment, investigation or sampling
reveal the existence of any spill, discharge or placement of hazardous
substances in, on, under, or about, or migrating from the Premises, the Building
or the Land, as a result of the action or omission of Lessee or a "Lessee
Representative", then Lessee shall, at Lessee's own expense, in accordance with
Environmental Laws, undertake all action required by any governmental authority
having jurisdictional authority with respect to the Property under the
applicable Environmental Laws to the extent attributable to such action or
omission by Lessee or a "Lessee Representative", including, without limitation,
promptly obtaining and delivering to Lessor an unrestricted use Response Action
Outcome from a Licensed Site Remediation Professional in accordance with
Environmental Laws. For purposes of this Article, the term "Lessee's
Representative" shall mean any officer, director, member, partner, employee,
agent, licensee, assignee or sublessee of Lessee or any third party for whose
acts Lessee is legally responsible. In no event shall any of Lessee's remedial
action involve engineering or institutional controls, a groundwater
classification exception area or well restriction area. Lessee's remedial action
shall meet all governmental requirements in connection therewith for
non-residential property. Promptly upon completion of all required investigatory
and remedial activities, Lessee shall, at Lessee's own expense, to Lessor's
reasonable satisfaction, restore the affected areas of the Premises or the
Property, as the case may be, to their condition prior to the investigatory or
remedial work.

9

--------------------------------------------------------------------------------






(vi)    Environmental Questionnaire. Upon Lessor's request, contemporaneously
with the signing and delivery of this Lease, and thereafter upon renewal of the
Lease, if at all, Lessee shall complete, execute and deliver to Lessor an
environmental questionnaire in the form attached to this Lease as Exhibit J.


(vii)    Environmental Documents and Conditions. For purposes of this Article,
the term "Environmental Documents" shall mean all environmental documentation
concerning the Premises or the Property, in the possession or under the control
of Lessor or Lessee, including, without limitation, plans, reports,
correspondence and submissions. During the Term of this Lease and subsequently,
promptly upon receipt by Lessor or Lessee, such party shall deliver to the other
party all Environmental Documents concerning or generated by or on behalf of the
delivering party, whether currently or hereafter existing. In addition, each
party shall promptly notify the other party of any release or violation of
Environmental Laws of which such party has knowledge, which exist in, on, under,
or about, or migrating from or onto the Building or the Property.


(viii)    Lessor's Right to Perform Lessee's Obligations. Notwithstanding
anything to the contrary set forth in this Lease, in the event, pursuant to this
Lease, Lessee is required to undertake any sampling, assessment, investigation
or remediation with respect to the Premises or the Property, as the case may be,
and Lessee fails to undertake the same as described herein, beyond the
applicable notice and cure period, then, at Lessor's discretion, Lessor shall
have the right at a time reasonably agreed to by Lessor and Lessee, to perform
such activities at Lessee's expense, and all reasonable sums incurred by Lessor
shall be paid by Lessee, as Additional Rent, upon demand. Notwithstanding the
foregoing, if the anticipated cost of remediation exceeds $100,000.00, then
Lessor may elect to perform such remediation, at Lessee's expense, upon written
notice to Lessee, and Lessor shall have no obligation to give Lessee an
opportunity to first undertake such remediation. In the event Lessor exercises
the foregoing remedies, Lessor hereby agrees to indemnify, defend, pay on behalf
of and hold harmless Lessee and its respective directors, officers, invitees,
agents, servants and employees from and against any loss, damage, liability,
cost, claim or expense (including reasonable attorney's fees and disbursements)
arising from or in connection with Lessor's negligence or willful misconduct in
the exercise of such remedies, subject however, in any event, to the mutual
releases and waivers of subrogation set forth in Section 30(f) of this Lease.


Lessor represents and warrants that to Lessor's knowledge (i) the Property is in
full compliance with Environmental Laws; (ii) there has not been any past or
present release, discharge, emission, disposal or presence of Contaminants
(defined in subsection (xi) hereof) at the Property; (iii) there are no
Contaminants stored, located or present on the Property; (iv) the Property is
not subject to any pending or threatened Environmental Action (hereinafter
defined in this subsection); and (v) Lessor does not have knowledge or notice of
any threatened or pending Environmental Action with respect to the Property.


For the purposes of this section, the following definitions will apply:


"Environmental Actions" refers to any complaint, summons, citation, notice
(written or oral), investigation, directive order, claim, cause of action,
action, litigation, investigation, judicial or administrative proceeding,
judgment, letter or other communication from any governmental authority or any
third party involving actual or alleged violations of Environmental Laws, the
presence, or release into the environment or human exposure to any Contaminant
from or onto the Premises or the environment.


"Environmental Laws" means all federal, interstate, state and local laws
relating to pollution or protection of human health, safety or the environment
(including, without limitation, ambient air, surface water, ground water, land
surface, subsurface strata or natural resources), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
Contaminants, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Contaminants.


"Environmental Liabilities" means any monetary obligations, losses, liabilities
(including strict liability), damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all reasonable out-of-pocket fees,
disbursements and expenses of counsel, out-of-pocket expert and consulting fees
and out-of-pocket costs for environmental site assessments, remedial
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of any Environmental Action.


(ix)     Indemnity. Lessee shall indemnify, defend and hold harmless Lessor,
Lessor's officers, directors, employees and personal or legal representatives
from and against any and all claims, liabilities, losses, damages, penalties and
costs, foreseen or unforeseen, including, without limitation, counsel,
engineering and other professional or expert fees, which an indemnified party
may incur resulting directly or indirectly, wholly or partly from Lessee's
actions or omissions with regard to Lessee's obligations under this Article.
Lessor shall indemnify, defend and hold harmless Lessee, Lessee's officers,
directors,

10

--------------------------------------------------------------------------------




employees and personal or legal representatives from and against any and all
claims, liabilities, losses, damages, penalties and costs, foreseen or
unforeseen, including, without limitation, counsel, engineering and other
professional or expert fees, which an indemnified party may incur resulting
directly or indirectly, wholly or partly from Lessor's actions or omissions with
regard to Lessor's obligations under this Article or any environmental
conditions affecting the Property prior to the Commencement Date or resulting
from any act or omission of Lessor or any officer, director, member, partner,
employee or agent of Lessor or any third party for whose acts Lessor is legally
responsible.


(x)    Survival. This Article shall survive the expiration or earlier
termination of this Lease. Lessee's and Lessor's failure to abide by the terms
of this Article shall be restrainable or enforceable, as the case may be, by
injunction.


(xi)    Interpretation. The obligations imposed upon Lessor and Lessee under
subparagraphs (i) through (x) above are in addition to and are not intended to
limit, but to expand upon, the obligations imposed upon Lessor and Lessee under
this Article 5. As used in this Article, the term "Contaminants" shall include,
without limitation, any regulated substance, toxic substance, hazardous
substance, hazardous waste, pollution, pollutant, contaminant, petroleum,
asbestos or polychlorinated biphenyls, as defined or referred to in any
Environmental Laws. Where a law or regulation defines any of these terms more
broadly then another, the broader definition shall apply.


6.ALTERATIONS, ADDITIONS OR IMPROVEMENTS:


(a)Lessee may, at its own expense, upon Lessor's prior consent, which consent
shall not be unreasonably withheld, conditioned or delayed, make changes,
alterations, additions or improvements to the Premises ("Alterations") and
install Lessee's Property (as defined below in subsection (e)) in the Premises
as will, in the judgment of Lessee, better adapt the same for its needs,
provided that Lessee complies with the following provisions:


(i)The Alterations shall not result in a violation of any then applicable
certificate of occupancy for the Building.


(ii)The outside appearance of the Building shall not be affected; and such
Alterations shall not weaken or impair the structure, or materially lessen the
value of the Building as determined by Lessor in its reasonable discretion. Any
structural changes or alterations of the "Base Building" (as defined below)
shall not be made without Lessor's consent which shall not be unreasonably
withheld, conditioned or delayed. All such structural changes or Base Building
alterations shall be performed using contractors satisfactory to Lessor in its
reasonable discretion.


For purposes hereof, "Base Building" shall mean all portions of the Building for
which Lessor is responsible to construct pursuant to Exhibit C hereof.


(iii) Lessee shall not install any materials, fixtures or articles or make any
other improvements (other than such as would constitute Lessee's Property) which
are subject to liens, conditional sales contracts, chattel mortgages or security
interests.


(iv)    Lessee shall submit to Lessor three (3) copies of final plans and
specifications of the Alterations promptly after written request by Lessor.


(v)    Upon completion of any Alterations (other than decorations) Lessee shall
deliver to Lessor three (3) copies of "as-built" plans for such Alterations and
"CAD" drawings promptly after written request by Lessor.


(b)Lessee agrees that all Alterations shall at all times comply with all
applicable legal requirements and that Lessee, at its expense, shall (i) obtain
and deliver a copy to Lessor of all necessary municipal and other governmental
permits, authorizations, approvals and certificates for the commencement and
prosecution of such Alterations and (ii) cause all Alterations to be performed
in a good and workmanlike manner. Lessee, at its expense, shall promptly procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with Alterations issued by any public authority having or
asserting jurisdiction.


(c)Throughout the making of all Alterations (other than mere decorations),
Lessee, at its expense, shall carry or cause its contractors to carry (i)
workers' compensation insurance in statutory limits covering all persons
employed in connection with such Alterations, and (ii) commercial liability
insurance covering any occurrence in or about the Premises in connection with
such Alterations which complies with the requirements of Article 30.



11

--------------------------------------------------------------------------------




(d)Neither Lessor nor Lessor's agents shall be liable for any labor or materials
furnished or to be furnished to Lessee upon credit, and no mechanics' or other
liens for such labor or materials shall attach to or affect any estate or
interest of Lessor in any part of the Property. Lessee shall indemnify Lessor
against liability for any and all mechanics' and other liens filed in connection
with Alterations. Lessee, at its expense, shall procure the discharge of any
such lien within sixty (60) days after Lessee's receipt of notice of the filing
thereof against any part of the Property. If Lessee shall fail to cause any such
lien to be discharged within the period aforesaid, then, in addition to any
other right or remedy, Lessor may discharge the same either by paying the amount
claimed to be due or by deposit or bonding proceedings. Any amount so paid by
Lessor, and all reasonable costs and expenses incurred by Lessor in connection
therewith, shall be payable by Lessee within thirty (30) days following Lessee's
receipt of Lessor's statement.


(e)Except for items of Lessee's personal property, furniture, furnishings signs,
telecommunications equipment, IT equipment and trade fixtures ("Lessee's
Property"), all Alterations and appurtenances attached to or built into the
Premises at the commencement of or during the Term (other than vaults, Lessee's
raised flooring and associated items or other items that are not standard office
improvements), whether or not at the expense of Lessee, and whether or not
Lessor's consent is required (collectively "Fixtures"), shall be and remain a
part of the Premises and shall be deemed the property of Lessor as of the date
such Fixtures are completed, attached to or built into the Premises. At the end
of the Term, subject to subparagraph (f) of this Article, Lessor shall have the
right to require Lessee, at Lessee's sole cost, to remove any Alterations that
are not standard office improvements from the Building and repair any damage to
the Building resulting from the installation of such Alteration or its removal.
Fixtures shall include electrical, plumbing, heating and sprinkling equipment,
fixtures, outlets, venetian blinds, partitions, gates, doors, paneling, molding,
shelving, radiator enclosures, cork, rubber, linoleum and composition floors,
ventilating, silencing, air conditioning and cooling equipment, and all
fixtures, equipment and appurtenances of a similar nature or purpose. Any
Alterations which shall involve the removal of any Fixtures essential to the
operation of the Building shall be promptly replaced, at Lessee's expense and
free of superior title, liens, security interests and claims, with like
property, of at least equal quality and value.


(f)Notwithstanding the foregoing, Lessee shall not be required to remove (i) any
of its initial Tenant Improvements to the Premises, including, but not limited
to, the Work, as defined on Exhibit D, and any data and telecommunications
cabling, fixtures and wiring; or (ii) any Alterations made after the initial
Tenant Improvements unless (1) the Alterations (including the Work defined in
Exhibit D) made are not standard office improvements, and (2) Lessor notifies
Lessee at the time Lessor consents to such Alterations (or, as to Alterations
not requiring consent, at Lessee's option, within ten (10) days after written
request to Lessor by Lessee for a determination as to whether removal will be
required), that Lessor shall require removal of such Alterations.


For purposes hereof, "not standard office improvements" shall mean raised
flooring, interior staircases, vaults, elevators, modifications to the Base
Building and unusual configuration for first class office space. Lessee shall
repair any damage to the Premises resulting from such removal.


Nothing contained herein shall be deemed to require Lessee to remove any portion
of the Base Building Work.


(g)Notwithstanding anything contained herein to the contrary, Lessor's consent
shall not be required for any Alteration costing less than One Hundred Fifty
Thousand and 00/100 Dollars ($150,000.00), provided that such Alteration does
not affect floor slabs, Building structural elements, the mechanical or utility
systems or the exterior of the Building.


(h)Lessee shall not be required to post a bond or pay Lessor a supervisory fee
in connection with any Alterations.


(i)Lessor shall notify Lessee within ten (10) business days after receipt of
Lessee's notice therefor, whether Lessor consents to any Alteration(s). If
Lessor fails to respond within such ten (10) business day period, Lessee may
send Lessor a second notice which notice shall provide in capitalized and bold
type letters that Lessor's failure to respond to such request within five (5)
business days shall be deemed Lessor's consent to such Alteration(s), and if
Lessor fails to respond to such request within five (5) business days after
Lessor's receipt of such second notice, Lessor shall be deemed to have consented
to such Alteration(s), in which case, such deemed consent shall also be deemed
notification by Lessor that it requires removal of such Alteration (to the
extent, if any, such Alteration is a "not standard office improvement") by the
end of the Term at Lessee's expense under subsection (f) hereof.


7.ACTIVITIES INCREASING FIRE INSURANCE RATES:


Lessee shall not do or suffer anything to be done on the Premises which will
substantially increase the rate of fire insurance on the Building above the
rates typical for similar office uses.

12

--------------------------------------------------------------------------------






8.ASSIGNMENT AND SUBLEASE:


Provided Lessee is not in default of any provisions of this Lease beyond the
expiration of the applicable notice and cure periods, Lessee may assign or
sublease the within Lease to any party subject to the following:


(a)In the event Lessee desires to assign this Lease to any other party or
sublease all of the Premises (as opposed to a portion thereof) from time to
time, the terms and conditions of such assignment or such sublease, as the case
may be, shall be communicated to Lessor in writing no less than twenty-five (25)
days prior to the effective date of any assignment or sublease. In either of the
foregoing instances, prior to the effective date thereof, Lessor shall have the
option, exercisable in writing to Lessee, to: (i) recapture all of the Premises
("Recapture Space") so that such prospective assignee or sublessee shall, as of
such proposed effective date, then become the lessee of Lessor hereunder, and
the prior Lessee shall be fully released from any and all obligations with
respect to the Recapture Space; or (ii) recapture the Recapture Space for
Lessor's own use and, as of such proposed effective date, Lessee shall be fully
released from any and all obligations hereunder thereafter arising with respect
to the Recapture Space.


(b)Subject to Lessor's recapture right with respect to a sublease for all of the
Premises, Lessee may sublease all or any portion of the Premises, from time to
time, without obtaining Lessor's prior written consent. In addition, for
purposes of clarification, Lessor shall have no right of recapture with respect
to a proposed sublease for only a portion of the Premises. With respect to an
assignment, Lessee may assign this Lease, subject to the Lessor's prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Except as herein provided, any assignment or sublease by Lessee
(including those subleases for which Lessor's consent is not required) shall be
on the basis of the following terms and conditions:


(i)    The Lessee shall provide to the Lessor the name and address of the
assignee or sublessee.


(ii)    The assignee shall assume, by written instrument, all of the obligations
of this Lease, and a copy of such assumption agreement shall be furnished to the
Lessor within ten (10) days of its execution. Any sublease shall expressly
acknowledge that said sublessee's rights against Lessor shall be no greater than
those of Lessee. Lessee further agrees that notwithstanding any such subletting,
no other and further subletting of the Premises by any person claiming through
or under Lessee shall or will be made except upon compliance with and subject to
the provisions of this Article 8 (but, in any event, not subject to any right of
recapture by Lessor and not subject to the prior consent of Lessor).


(iii)    Each sublease shall provide that it is subject and subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate, and
that in the event of default by Lessee under this Lease beyond the expiration of
the applicable notice and cure periods, Lessor may, at its option, take over all
of the right, title and interest of Lessee, as sublessor, under such sublease,
and such sublessee shall, at Lessor's option, attorn to Lessor pursuant to the
then executory provisions of such sublease, except that Lessor shall not (i) be
liable for any previous act or omission of Lessee under such sublease or, (ii)
be subject to any offset not expressly provided in such sublease which
theretofore accrued to such sublease to which Lessor has not specifically
consented in writing or by any previous prepayment of more than one month's
rent.


(iv)    Except as hereafter provided, Lessee and each assignee shall be and
remain liable for the observance of all the covenants and provisions of this
Lease, including, but not limited to, the payment of Fixed Basic Rent and
Additional Rent reserved herein, through the entire Term of this Lease, as the
same may be renewed, extended or otherwise modified. Notwithstanding the
foregoing, the continued liability of an assignor subsequent to an assignment of
this Lease of any entity that was "Lessee" hereunder shall not be increased by
any amendment or modification of this Lease, only to the extent that any such
amendment or modification of this Lease increases the liability of such entity
and/or increases the monetary obligations of such entity; provided, however that
an assignor shall remain liable for any increase in liability or monetary
obligations resulting from (i) Lessee's exercise of any option provided in this
Lease and/or (ii) any amendment and/or modification of this Lease between Lessor
and an Affiliate of any such assignor.


(v)    The Lessee and any assignee shall promptly pay to Lessor fifty percent
(50%) of any consideration received for any assignment and/or fifty percent
(50%) of the rent, as and when received, in excess of the rent required to be
paid by Lessee for the area sublet computed on the basis of an average square
foot rent for the square footage Lessee has leased, after deducting therefrom
the reasonable, direct out of pocket costs incurred by Lessee in connection with
such assignment or subletting, including reasonable attorney's fees, brokerage
commissions, tenant improvements performed for such assignee or subtenant at
Lessee's cost and the fair value of any property sold by Lessee to the assignee
or subtenant. Notwithstanding the foregoing, the term "consideration" as used in
this subsection shall not include any amounts attributable to the fair value of
business goodwill, personal property transferred, or the sale of the business,
stock or assets of Lessee (but shall include the fair

13

--------------------------------------------------------------------------------




value attributable to Lessee's leasehold estate hereunder) In any event, this
subsection shall not apply to a transfer described in Section 8(c) below.


(vi)    In any event, the acceptance by the Lessor of any rent from the assignee
or from any of the subtenants or the failure of the Lessor to insist upon a
strict performance of any of the terms, conditions and covenants herein shall
not release the Lessee herein, nor any assignee assuming this Lease, from any
and all of the obligations herein during and for the entire Term of this Lease.


(vii)    Intentionally omitted.


(viii)    The proposed assignee or sublessee is not then an occupant of any part
of the Building or any other building that is within the Mack-Cali Business
Campus and then owned by Lessor, unless the assignee or sublessee will be using
the Premises for expansion and/or for relocation of personnel not located in the
Building or such buildings and Lessor (or an affiliate of Lessor) does not have
reasonably equivalent space in the Mack-Cali Business Campus to accommodate such
proposed assignee or sublessee. In any event, this subsection shall not apply to
a transfer described in Section 8(c) below.


(ix)    The proposed assignee or subtenant is not an entity or a person with
whom Lessor is or has been, within the preceding four (4) month period,
negotiating to lease space in the Mack-Cali Business Campus. In any event, this
subsection shall not apply to a transfer described in Section 8(c) below.


(x)    There shall not be more than six (6) subtenants in the Building.


(xi)    Lessee shall not publicly (e.g. newspapers or trade media) advertise the
subtenancy for less than the then current market rent per rentable square foot
for the Premises as though the Premises were vacant; provided that this shall
not prohibit Lessee from subleasing for less than such market rental or from
communicating its proposed rental charges to interested entities or their
brokers.


(xii)    Lessee shall not have publicly advertised the availability of the
Premises without prior notice to Lessor;


(xiii)    The proposed assignee or subtenant shall only use the Premises for
general offices and shall not be engaged in any of the following businesses at
the Premises:


(a)educational, including but not limited to, instructional facilities and
correspondence schools, other than training/ educational classes for employees
and franchisees, provided that the proposed assignee or subtenant may be an
educational institution utilizing the Premises for administrative offices;
(b)employment agencies, except to support Lessee's operations;
(c)model agencies;
(d)photographic studios or laboratories;
(e)spas, health, physical fitness or exercise salons, other than for employees
only;
(f)intentionally omitted;
(g)construction offices;
(h)medical or dental facilities, including professional offices, treatment
facilities, dispensaries or laboratories, except for medical services to
Building occupants only;
(i)federal, state or local government offices;
(j)so-called boiler room operations (provided, however, that a call center shall
be permitted);
(k)retail stock brokerage offices;
(1)religious organizations making facilities available to congregations for uses
other than business purposes; and
(m)    executive shared office suite use.


(xiv)    The proposed assignee or subtenant shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of, the state courts of New Jersey.


(xv)    Lessor shall require a FIVE HUNDRED AND 00/100 DOLLAR ($500.00) payment
to cover its handling charges for each request for consent to any assignment
prior to its consideration of the same. Lessee acknowledges that its sole remedy
with respect to any assertion that Lessor's failure to consent to any assignment
is unreasonable shall be the remedy of specific performance and Lessee shall
have no other claim or cause of action against Lessor as a result of Lessor's

14

--------------------------------------------------------------------------------




actions in refusing to consent thereto, plus reasonable attorney's fees if
Lessee prevails. Lessee's waiver as to no other claims or causes of action as a
result of Lessor's actions in refusing to consent hereunder shall not apply if
it is judicially determined that Lessor acted in bad faith or maliciously with
respect to its refusal to consent hereunder. The parties agree that the question
of Lessor's reasonableness in refusing to consent hereunder may be submitted to
expedited arbitration in accordance with the rules of the office of the American
Arbitration Association (or any successor) nearest to the Building. In any
event, the handling charges set forth in this subsection shall not apply to a
transfer described in Section 8(c) below.


(xvi)    Within twenty (20) days after Lessor receives Lessee's notice
requesting Lessor's consent to a specific assignment, Lessor shall notify Lessee
whether Lessor consents to such assignment. If Lessor denies Lessee's request
for consent to a specific assignment, Lessor shall specify in writing, the
reason(s) therefor. If Lessor fails to respond within such twenty (20) day
period, Lessee may send Lessor a second notice which notice shall provide in
capitalized and bold type letters that Lessor's failure to respond to such
request within five (5) business days shall be deemed Lessor's consent to such
assignment, and if Lessor fails to respond to such request within five (5)
business days after Lessor's receipt of such second notice, Lessor shall be
deemed to have consented to such assignment.


(xvii)    Lessee shall have the absolute right to assign this Lease to an
Affiliate without the consent of Lessor, and without application of subsection
(a) or subsections (b) (v), (viii), (ix) or (xv) of this Article 8; provided
however, that the Affiliate assignee, together with Guarantor (and any assignor
continuing to have primary liability as tenant under this Lease, provided that
such assignor has waived its rights under Section 8b.(iv)) has a combined net
worth, computed in accordance with generally accepted accounting principles at
least equal to $100,000,000.00.


(c)If Lessee is a corporation other than a corporation whose stock is listed and
traded on a nationally recognized stock exchange, the provisions of Subsection
a. shall apply to a transfer (however accomplished, whether in a single
transaction or in a series of related or unrelated transactions) of stock (or
any other mechanism such as, by way of example, the issuance of additional
stock, a stock voting agreement or change in class(es) of stock) which results
in a change of control of Lessee as if such transfer of stock (or other
mechanism) which results in a change of control of Lessee were an assignment of
this Lease, and if Lessee is a partnership or joint venture, said provisions
shall apply with respect to a transfer (by one or more transfers) of an interest
in the distributions of profits and losses of such partnership or joint venture
(or other mechanism, such as, by way of example, the creation of additional
general partnership or limited partnership interests) which results in a change
of control of such a partnership or joint venture, as if such transfer of an
interest in the distributions of profits and losses of such partnership or joint
venture which results in a change of control of such partnership or joint
venture were an assignment of this Lease; but said provisions shall not apply to
transactions (i.e, such transactions shall not be subject to the requirements
for Lessor's consent, or Lessor's right to recapture) with a corporation into or
with which Lessee is merged or consolidated or to which all or substantially all
of Lessee's assets or equity ownership interests are transferred, provided that
in the event of such merger, consolidation or transfer of all or substantially
all of Lessee's assets (i) the successor to Lessee, together with Guarantor, has
a combined net worth computed in accordance with generally accepted accounting
principles at least equal to $100,000,000.00, and (ii) proof satisfactory to
Lessor of such net worth shall have been delivered to Lessor at least 10 days
prior to the effective date of any such transaction.


Lessee may assign this Lease or sublet any portion or all the Premises to any
corporation, partnership, trust, association or other business organization
directly or indirectly controlling or controlled by Lessee or under common
control with Lessee, or to any successor by merger, consolidation, corporate
reorganization or acquisition of all or substantially all of the assets of
Lessee provided that any such successor by merger, consolidation, corporate
reorganization or acquisition of assets, together with Guarantor, has a combined
net worth at the time of such merger, consolidation, reorganization or
acquisition (herein, "Merger") equal to or greater than $100,000,000.00, without
application of subsection (a) or subsections (b) (v), (viii), (ix) or (xv) of
this Article 8. Without limiting the foregoing, Lessee may also permit occupancy
by any Affiliate without formal sublease or assignment and such occupancy shall
not be deemed to be subject to the provisions of this Article. Lessee may also
by license, sublease or other agreement allow vendor/partners and/or service
providers ("Lessee's Vendors") to occupy space in the Premises for the sole
purpose of providing services solely to Lessee, Lessee's Affiliates (hereinafter
defined in Section 42(c) and/or Building occupants (including, but not limited
to, cafeteria, health and fitness center, miscellaneous vendors, hair salon,
nail salon, credit union/bank, copying center, dry cleaner (pick-up only),
medical center, company store, travel consultants, temp agency, limo service and
IT consultants) and such agreements shall not be deemed to be subleases or
subject to or governed by this Article 8. Any other assignment of this Lease or
subleasing of all of the Premises beyond those described in this Section 8(c)
shall be subject to Lessor's approval, which approval shall not be unreasonably
withheld, conditioned or delayed as set forth in this Article 8. For purposes of
this Article 8, subleasing of at least 90% of the Premises shall be deemed a
subletting "of all of the Premises".


(d)In the event that any or all of Lessee's interest in the Premises and/or this
Lease is transferred by operation of law to any trustee, receiver, or other
representative or agent of Lessee, or to Lessee as a debtor in possession, and
subsequently any or all of Lessee's interest in the Premises and/or this Lease
is offered or to be offered by Lessee or any trustee, receiver, or other
representative or agent of Lessee as to its estate or property (such person,
firm or entity being hereinafter referred to as the

15

--------------------------------------------------------------------------------




"Grantor"), for assignment, conveyance, lease, or other disposition to a person,
firm or entity other than Lessor (each such transaction being hereinafter
referred to as a "Disposition"), it is agreed that Lessor has and shall have a
right of first refusal to purchase, take, or otherwise acquire, the same upon
the same terms and conditions as the Grantor thereof shall accept upon such
Disposition to such other person, firm, or entity; and as to each such
Disposition the Grantor shall give written notice to Lessor in reasonable detail
of all of the terms and conditions of such Disposition within twenty (20) days
next following Grantor's determination to accept the same but prior to accepting
the same, and Grantor shall not make the Disposition until and unless Lessor has
failed or refused to accept such right of first refusal as to the Disposition,
as set forth herein.


Lessor shall have thirty (30) days next following its receipt of the written
notice as to such Disposition in which to exercise the option to acquire
Lessee's interest by such Disposition, and the exercise of the option by Lessor
shall be effected by notice to that effect sent to the Grantor; but nothing
herein shall require Lessor to, accept a particular Disposition or any
Disposition, nor does the rejection of any one such offer of first refusal
constitute a waiver or release of the obligation of the Grantor to submit other
offers hereunder to Lessor. In the event Lessor accepts such offer of first
refusal, the transaction shall be consummated pursuant to the terms and
conditions of the Disposition described in the notice to Lessor. In the event
Lessor rejects such offer of first refusal, Grantor may consummate the
Disposition with such other person, firm, or entity; but any decrease in price
of more than two percent (2%) of the price sought by Grantor or any change in
the terms of payment for such Disposition shall constitute a new transaction
requiring a further option of first refusal to be given to Lessor hereunder.


(e)Without limiting any of the provisions of Articles 12 and 13, if pursuant to
the Federal Bankruptcy Code (herein referred to as the "Code"), or any similar
law hereafter enacted having the same general purpose, Lessee is permitted to
assign this Lease notwithstanding the restrictions contained in this Lease,
adequate assurance of future performance by an assignee expressly permitted
under such Code shall be deemed to mean the deposit of cash security in an
amount equal to the sum of one year's Fixed Basic Rent plus an amount equal to
the Additional Rent for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Lessor for the balance of the Term, without interest, as security for the full
performance of all of Lessee's obligations under this Lease.


(f)Except as specifically set forth above, no portion of the Premises or of
Lessee's interest in this Lease may be acquired by any other person or entity,
whether by assignment, mortgage, sublease, transfer, operation of law or act of
the Lessee, nor shall Lessee pledge its interest in this Lease or in any
security deposit required hereunder.


(g)Lessor agrees that neither Lessor, nor any Affiliate (as defined in Section
42(c) of Lessor, shall deny its consent to any proposed subletting by any other
tenants in the Mack-Cali Business Campus to Lessee for the sole reason that
Lessee is an existing tenant of Lessor or is or has been negotiating for space
with Lessor. Nothing contained herein shall be deemed to prohibit Lessor, or an
Affiliate of Lessor, from exercising any recapture rights Lessor may have under
the leases with such other tenants or from denying its consent to a subleasing
to Lessee for any other reason other than the fact that Lessee is an existing
tenant of Lessor.


(h)Notwithstanding anything contained herein, Lessee shall have the right,
without being required to obtain the consent of Lessor or being subject to
Lessor's recapture rights hereunder, to permit portions of the Premises to be
used under so called "Desk Sharing" arrangements by persons or entities which
have an independent business relationship with Lessee, other than
landlord/tenant or sublandlord/subtenant (any such person or entity, a "User"),
and which User shall only use desk space in the Premises for the purposes
permitted by this Lease, and subject to and in compliance with the following
terms and conditions:


(1)A User shall have no rights under this Lease;


(2)no separate entrances to the Premises from public areas shall be constructed
to access the space used by any User;


(3)any breach or violation of this Lease by a User shall be deemed to be and
shall constitute a breach or violation by Lessee under this Lease, and any act
or omission of a User shall be deemed to be and shall constitute the act or
omission of Lessee under this Lease;


(4)the right of a User to occupy a portion of the Premises shall not be deemed
to be an assignment of, or sublease under, this Lease and any occupancy of the
Premises shall automatically terminate upon expiration or earlier termination of
this Lease;


(5)Lessee hereby indemnifies and holds harmless Lessor, any lessor and any
mortgagee against loss, claim or damage (excluding consequential) arising from
the acts or omission of any User; and

16

--------------------------------------------------------------------------------






(6)no User shall be entitled, directly or indirectly, to diplomatic or sovereign
immunity, and each User shall be subject to the service of process at and the
jurisdiction of the courts of, the State of New Jersey.


(i)    Lessor agrees that, within thirty (30) days following the written request
of Lessee and provided that no default by Lessee exists beyond any applicable
grace period, Lessor shall enter into a non-disturbance, recognition, and
attornment agreement reasonably satisfactory to Lessor (''Nondisturbance
Agreement") with a Qualifying Subtenant, as hereinafter defined, pursuant to
which Lessor shall agree that if this Lease is terminated prior to the scheduled
Expiration Date as a result of a default by Lessee hereunder (unless caused by a
default by the Qualifying Subtenant), Lessor shall not disturb the Qualifying
Subtenant's possession under the Qualified Sublease, as hereinafter defined, and
shall otherwise recognize the Qualifying Subtenant's right to continued
possession of the portion of the Premises subleased to such Qualifying
Subtenant, subject to the terms and conditions set forth herein. The
Nondisturbance Agreement shall contain the following conditions:


(i)Notwithstanding anything to the contrary in the Qualifying Sublease, in the
event of a termination of this Lease, the Qualifying Subtenant shall pay to
Lessor a per square foot Fixed Basic Rent that shall be the greater of: (x) the
per square foot Fixed Basic Rent otherwise payable by Lessee under this Lease at
the time of the Lease termination, or (y) the per square foot Fixed Basic Rent
otherwise payable by the Qualifying Subtenant under the Qualifying Sublease at
the time of the Lease termination, or (z) the then fair market rent for the
subleased premises. The Qualifying Subtenant shall attorn to Lessor, as its
lessor, and such attornment shall be effective and self-operative without the
execution of any further instruments on the part of either party;


(ii)Notwithstanding anything to the contrary in the Qualifying Sublease, in the
event of a termination of this Lease, the Qualifying Subtenant will perform and
abide by the same obligations under this Lease as Lessee with respect to the
subleased premises under the Qualifying Sublease, including, but not limited to,
the obligation to pay Fixed Basic Rent and Additional Rent, provided however
that Qualifying Subtenant will have no right to exercise any of the extension
options under Section 52 hereof, the right of first offer options under Sections
53 and 54 hereof, or any other similar options that may be included in this
Lease;


(iii)Notwithstanding anything to the contrary in the Qualifying Sublease, in the
event of a termination of this Lease, Lessor's obligations or liability as sub­
landlord under the Qualifying Sublease will not be greater than Lessor's
obligations or liability under this Lease. In addition, Lessor shall not be: (i)
liable for any previous act or omission by Lessee under any such sublease; (ii)
subject to any offset of rent or defenses that shall thereunto have accrued to
any such sublessee against Lessee; (iii) bound by any previous prepayment of
rent made by any such Qualified Subtenant to Lessee, unless such prepayment was
actually received by Lessor; (iv) liable to Qualified Subtenant for any security
deposit made by any such Qualified Subtenant to Lessee, unless such security
deposit was actually received by Lessor; (v) liable for any representations or
warranties given or made by Lessee to Qualified Subtenant; and (vi) Lessor's
liability under such Qualified Sublease shall be limited as set forth in Section
40 of this Lease and as otherwise set forth in this Lease.


(iv)    Notwithstanding anything to the contrary in the Qualifying Sublease, in
the event of a termination of this Lease, Lessor will have the right, at its
option, to require that the Qualifying Subtenant enter into a new lease directly
with Lessor for the subleased premises for the remainder of the term of the
sublease consistent with the rights and obligations of Lessor and the Qualifying
Subtenant under the provisions of this Section 8(i), in which event the
Qualifying Sublease will become null and void. In the event Lessor and
Qualifying Subtenant enter into a direct lease pursuant to this subparagraph,
Lessor will not be liable for any commission due to a broker with whom Lessee or
the Qualifying Subtenant has dealt, and the Qualifying Subtenant shall
indemnify, defend, and hold harmless Lessor and its additional insureds from and
against all threatened or asserted claims, liabilities, costs or damages
(including, without limitation, reasonable attorney's fees and disbursements)
which may be asserted against or incurred by Lessor as a result of any claim of
any broker in connection therewith.


For the purposes of this Section 8(i), the following definitions shall apply:


(1)A "Qualifying Subtenant" shall mean a subtenant, as of the date of the
execution of the Nondisturbance Agreement and as of the Lease termination:


(A)that complies with all requirements of this Section 8(i);


(B)is not an Affiliate of Lessee;



17

--------------------------------------------------------------------------------




(C)is an "investment grade" credit (i.e., BBB or higher as rated by Standard and
Poors), or if such subtenant is not otherwise rated, has at such time a "shadow
rating" (as determined using the same criteria utilized by Standard and Poors,
Moodys or in the event neither entity remains in existence, such other rating
agency generally recognized by the investment banking industry reasonably
acceptable to Lessor) that is an "investment grade" credit;


(D)    is not in default of any of its obligations under a Qualifying Sublease.


(2)A "Qualifying Sublease" shall mean a sublease with a Qualifying Subtenant:


(A)that complies with all requirements of this Section S(i); and


(B)under which the subleased premises consists of at least one-half (1/2) of the
rentable floor area of a floor of the Building and with entrances separate from
the balance of the Premises (which balance of the Premises constitutes a
contiguous unit) and with separate or submetered electrical service.


9.COMPLIANCE WITH RULES AND REGULATIONS:


Lessee shall observe and comply with the rules and regulations hereinafter set
forth in Exhibit B attached hereto and made a part hereof and with such further
rules and regulations as Lessor may reasonably prescribe for the safety, care
and cleanliness of the Building and the comfort, quiet and convenience of other
occupants of the Building. Lessee, shall not place a load upon any floor of the
Premises exceeding the floor load per square foot area which it was designed to
carry and which is allowed by law. Lessor reserves the right to prescribe the
weight and position of all safes, business machines and mechanical equipment.
Such installations shall be placed and maintained by Lessee, at Lessee's
expense, in settings sufficient, in Lessor's reasonable judgment, to prevent
damage to the Premises.


10.DAMAGES TO BUILDING:


(a)If the Building is damaged by fire or any other cause to such extent the cost
of restoration, as reasonably estimated by Lessor, will equal or exceed fifty
percent (50%) of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Lessor may, no
later than the thirtieth (30th) day following the date of damage, give Lessee a
notice of election to terminate this Lease, or if restoration of the damage will
require more than twelve (12) months to complete based upon the reasonable
estimate of Lessor's architect/engineer (a copy of which shall be delivered by
Lessor to Lessee within sixty (60) days after the date of such damage), or if
such damage is not fully repaired and reasonable access to the Premises restored
within twelve (12) months from the date of damage, then, in any such event
Lessee may, no later than the thirtieth (30th) day following the date of
Lessee's receipt of the estimate of the architect/engineer or following the end
of said twelve (12) month period, give Lessor a notice of election to terminate
this Lease. In either of said events, this Lease shall be deemed to terminate on
the thirtieth (30th) day after the giving of said notice, and Lessee shall
surrender possession of the Premises within thirty (30) days thereafter, and the
Fixed Basic Rent and any Additional Rent, shall be apportioned as of the date of
said surrender, and any Fixed Basic Rent or Additional Rent paid for any period
beyond said date shall be repaid to Lessee (such obligation to survive the
termination of this Lease). If the cost of restoration shall not entitle Lessor
to terminate this Lease, or if, despite the cost, Lessor does not elect to
terminate this Lease, Lessor shall restore the Building with reasonable
promptness and Lessee shall have no right to terminate this Lease, except as set
forth above. The time period set forth above for completion of the restoration
shall be extended for Force Majeure (as hereinafter defined), which extension
for Force Majeure shall not exceed sixty (60) days. Lessor need not restore
Lessee's trade fixtures and personal property, e.g. workstations, furniture,
office equipment, etc. Without limiting the foregoing, any improvements that
were installed by Lessee as permitted in this Lease, and any improvements that
were, installed by Lessor and became either Lessor's or Lessee's property upon,
installation pursuant to the terms of this Lease, shall be insured by Lessee and
restored by Lessor to the extent such insurance proceeds are made available to
Lessor. Notwithstanding anything contained herein to the contrary, if the
Building is damaged by uninsured cause, or if the proceeds of insurance are
insufficient to, pay for the repair of any damage to the Building, Lessor will
have the option, either to elect to repair the damage or terminate this Lease,
and Lessor shall elect such option no later than sixtieth (60th) day following
the date of damage.


In any case in which use of the Property is affected by any damage thereto,
there shall be either an abatement or an equitable reduction in Fixed Basic Rent
and Additional Rent, depending on the period for which and the extent to which
the Property are not reasonably usable by Lessee for its business operations at
the Property. The words "restoration" and "restore" as used in this Article
shall include repairs and the words "repair" and "repairs" as used in this
Article shall include restoration.



18

--------------------------------------------------------------------------------




(b)Notwithstanding anything in this Lease to the contrary, Lessee shall have the
right to negate any notice of termination given by Lessor under this Article 10.
To exercise such right, Lessee must notify Lessor that it is negating such
termination (the "Termination Declination Notice") within thirty (30) days after
Lessee's receipt of the notice of termination from Lessor, time being of the
essence in the giving of such notice. The Termination Declination Notice from
Lessee shall contain an undertaking to restore the Building so as to make the
Building at least equal in value to the Building existing immediately prior to
the occurrence and as similar to it in character as is practicable and
reasonable. Lessor (or, if applicable, Lessor's mortgagee) will apply and make
available to pay to Lessee the net proceeds of any fire or other casualty
insurance paid to Lessor (or Lessor's mortgagee), after deduction of any costs
of collection, including attorneys' fees, 'for repairing or rebuilding as the
same progresses. Payments will be made against properly certified vouchers of an
architect licensed in the State of New Jersey in charge of the work and delivery
to Lessor (and Lessor's mortgagee) such other reasonable documentation that
Lessor and Lessor's mortgagee shall reasonably require and approved by Lessor
and Lessor's mortgagee. Lessor will make the insurance proceeds available to be
applied towards each payment to be made by or on behalf of Lessee, for the
repairing or rebuilding of the Building, under a schedule of payments to be made
by Lessee and approved by Lessor and Lessor's mortgagee, an amount in such
proportion to the payment by Lessee as the total net amount received by Lessor
(or Lessor's mortgagee) from insurers bears to the total estimated cost of the
rebuilding or repairing. Lessor, however, may withhold from each amount so to be
paid by Lessor (or Lessor's mortgagee) ten percent (10%) of the amount until the
work of repairing or rebuilding is completed and proof has been furnished to
Lessor (and Lessor's mortgagee) that no lien or liability has attached or will
attach to the Property or to Lessor (or Lessor's mortgagee) in connection with
the repairing or rebuilding. Upon the completion of rebuilding and the
furnishing of the following documentation, the balance of the net proceeds of
the insurance will be paid to Lessee upon delivery of: (i) Copy of the
Certificate of Occupancy (temporary and permanent) issued by the local
construction official; (ii) AIA Document G704, Certificate of substantial
completion issued and signed by Lessee's architect; (iii) final release of lien
statements from the general and all sub-contractors associated with the work;
(iv) a set of reproducible drawings of the plans and a "CAD" file (in .DWG or
.DXF format) of the "As-Built" plans; and (v) copies of paid invoices evidencing
the cost of the work.


If the proceeds of insurance are paid to the holder of any mortgage on Lessor's
interest in the Building, Lessor and Lessor's mortgagee will make available net
proceeds of the insurance in accordance with the provisions of this subsection
(b). Before beginning the repairs or rebuilding, or letting any contracts in
connection with the repairs or rebuilding, Lessee will submit for Lessor's and
Lessor's mortgagee's approval, which approval each party will not unreasonably
withhold or delay, complete and detailed plans and specifications for the
repairs or rebuilding and the list of all contractors and subcontractors.
Promptly after receiving Lessor's and Lessor's mortgagee's approval of those
plans and specifications and the approval of all contractors and subcontractors
(which consent shall not be unreasonably withheld, conditioned or delayed),
Lessee will begin the repairs or rebuilding and will prosecute the repairs and
rebuilding to completion with diligence, subject, however, to Force Majeure and
other causes beyond Lessee's reasonable control. Lessee will obtain and deliver
to Lessor and Lessor's mortgagee a temporary or final certificate of occupancy
before the Premises are reoccupied for any purpose. The repairs or rebuilding
will be completed free and clear of mechanics' or other liens, and in accordance
with all applicable laws affecting the repairs or rebuilding, and also in
accordance with all requirements of the insurance rating organization, or
similar body, and of any liability insurance company, insuring Lessor against
liability for accidents related to the Building. Any remaining proceeds of
insurance after the restoration will be Lessee's property.
During the progress of the repairs or rebuilding, Lessor, Lessor's mortgagee and
their respective architects and engineers may, from time to time, inspect the
Building and will be furnished, if required by them, with copies of all plans,
shop drawings, and specifications relating to the repairs or rebuilding. Lessee
will keep all plans, shop drawings, and specifications at the Building, and
Lessor, Lessor's mortgagee and their respective architects and engineers may
examine them at all reasonable times. If, during the repairs or rebuilding,
Lessor, Lessor's mortgagee and their architects and engineers determine that the
repairs or rebuilding are not being done in accordance with the approved plans
and specifications (except to a de minimis extent), Lessor will give prompt
notice in writing to Lessee, specifying in detail the particular deficiency,
omission, or other respect in which Lessor claims the repairs or rebuilding do
not accord with the approved plans and specifications. Upon the receipt of that
notice, Lessee will cause corrections to be made to any deficiencies, omissions,
or other respect. Lessee's obligations to supply insurance, according to Article
30 hereof will be applicable to any repairs or building under this paragraph.
The charges of any architect or engineer employed by Lessor (and/or Lessor's
mortgagee) to pass upon any plans and specifications and to supervise and
approve any construction, or for any services rendered by the architect or
engineer to Lessor as contemplated by any of the provisions of this Lease, will
be paid by Lessee as a cost of the repair or rebuilding or, if applicable, the
insurance proceeds. The fees of the architect or engineer will be those that are
customarily paid for comparable services.
No Rent Abatement. If Lessee undertakes the restoration of the Building
hereunder, the Fixed Basic Rent and Additional Rent will not abate pending the
repairs or rebuilding except to the extent to which Lessor receives a net sum as
proceeds of any rent insurance.

19

--------------------------------------------------------------------------------




Lessor and Lessee acknowledge that, with respect to the SNDA to be provided by
any future mortgagee or ground lessor, the terms of Article 15 regarding
subordination specifically require that, under the provisions of such SNDA and
subject to the commercially reasonable conditions of Lessor's mortgagee and/or
ground lessor, if any, all insurance proceeds from the Building insurance shall
be used first towards the restoration of the Property in the manner described in
this Article 10; provided, however, that if there shall remain less than one (1)
year in the Term after the estimated date of completion of the restoration of
the Property, Lessor's mortgagee or ground lessor, as the case may be, shall
have no obligation to make such insurance proceeds available for the restoration
of the Property. However, if Lessor's mortgagee or ground lessee, elects not to
make such insurance proceeds available for the restoration of the Property as
set forth in the immediately preceding sentence and Lessee's Option to Extend
the Term pursuant to Article 52 is exercisable by Lessee, then Lessee may negate
Lessor's mortgagee's or ground lessor's election not to make sure insurance
proceeds available by timely exercising Lessee's Option to Extend pursuant to
Article 52.


11.EMINENT DOMAIN:


If Lessee's use of the Premises is materially affected due to the taking by
eminent domain of (a) the Premises or any part thereof or any estate therein,
including a material portion of the parking area(s); or (b) any other part of
the Building; then, in either of such events, this Lease shall terminate on the
date when title vests pursuant to such taking; provided, however, if the parking
area is taken by eminent domain, Lessor shall have the right, but not the
obligation, to provide substitute parking within the Mack-Cali Business Campus,
including, if reasonably necessary, providing adequate shuttle service for the
benefit of the Building's occupants, at Lessor's cost and expense. If Lessor is
able to provide such substitute parking, then this Lease shall continue in full
force and effect. The Fixed Basic Rent, and any Additional Rent, shall be
apportioned as of said termination date and any Fixed Basic Rent or Additional
Rent paid for any period beyond said date, shall be repaid to Lessee within
thirty (30) days after the effective date of such termination. Lessee shall not
be entitled to any part of the award for such taking or any payment in lieu
thereof, but Lessee' may file a separate claim for any taking of fixtures and
improvements owned by Lessee including Lessee's Property, damages for cessation
or interruption of Lessee's business and for moving expenses, provided the same
shall, in no way, affect or diminish Lessor’s award. In the event of a partial
taking which does not effect a termination of this Lease but does deprive Lessee
of the use of a portion of the Premises, there shall be an equitable reduction
of the Fixed Basic Rent and Additional Rent.


12.INSOLVENCY OF LESSEE:


Either (a) the appointment of a receiver to take possession of all or
substantially all of the assets of Lessee, or, (b) a general assignment by
Lessee for the benefit of creditors, or, (c) any action taken or suffered by
Lessee under any insolvency or bankruptcy act, shall constitute a default of
this Lease by Lessee, and Lessor may terminate this Lease forthwith and upon
notice of such termination Lessee's right to possession of the Premises shall
cease, and Lessee shall then quit and surrender the Premises to Lessor but
Lessee shall remain liable as hereinafter provided in Article 14 hereof.
Notwithstanding the foregoing, Lessee shall have sixty (60) days after the
filing of an involuntary bankruptcy petition to have such petition dismissed.


13.LESSOR’S AND LESSEE’S REMEDIES ON DEFAULT:


If Lessee defaults in the payment of Fixed Basic Rent, or any Additional Rent,
or defaults in the performance of any of the other covenants and conditions
hereof or permits the Premises to become deserted, abandoned or vacated (which
shall not be deemed to have occurred if Lessee continues to pay rent and to
otherwise comply with its obligations under this Lease), Lessor may give Lessee
notice of such default, and if Lessee does not cure any Fixed Basic Rent or
Additional Rent default within five (5) days or other default within thirty (30)
days after giving of such notice (or if such other default is of such nature
that it cannot be completely cured within such period, if Lessee does not
commence such curing within such thirty (30) days and thereafter proceed with
reasonable diligence and in good faith to cure such default), then Lessor may
terminate this Lease on not less than ten (10) days notice to Lessee, and on the
date specified in said notice, Lessee's right to possession of the Premises
shall cease but Lessee shall remain liable as hereinafter provided. If this
Lease shall have been so terminated by Lessor, pursuant to Articles 12 or 13
hereof, Lessor may at any time thereafter resume possession of the Premises by
any lawful means and remove Lessee or other occupants and their effects. Lessee
shall pay to Lessor, on demand, such expenses as Lessor may incur, including,
without limitation, court costs and reasonable attorney's fees and
disbursements, in enforcing the performance of any obligation of Lessee under
this Lease.


If Lessor shall fail to perform any of its obligations when and as due under
this Lease (a "breach" or default"), which default continues for a period of
more than thirty (30) days after written notice from Lessee specifying such
default (or as to any default which requires more than thirty (30) days to
remedy, if such cure is not commenced promptly and pursued diligently and in
good faith), Lessee may pursue such remedies that Lessee may have under this
Lease and/or as may be provided at law or in equity for a lessor's default under
a lease, including but not limited to, Lessee's rights pursuant to Article 21
hereof:

20

--------------------------------------------------------------------------------






14.DEFICIENCY:


In any case where Lessor has recovered possession of the Premises by reason of
Lessee's default, Lessor may, at Lessor's option, occupy the Premises or cause
the Premises to be redecorated, altered, divided, consolidated with other
adjoining premises or otherwise changed or prepared for reletting, and may relet
the Premises or any part thereof, as agent of Lessee or otherwise, for a term or
terms to expire prior to, at the same time as or subsequent to, the original
Expiration Date of this Lease, at Lessor's option and receive the rent therefor.
Rent so received shall be applied first to the payment of such expenses as
Lessor may have incurred in connection with the recovery of possession,
redecorating, altering, dividing, consolidating with other adjoining premises,
or otherwise changing or preparing for reletting, and the reletting, including
brokerage and reasonable attorney's fees, and then to the payment of damages in
amounts equal to the Fixed Basic Rent and Additional Rent hereunder and to the
costs and expenses of performance of the other covenants of Lessee as herein
provided. Lessee agrees, in any such case, whether or not Lessor has relet, to
pay to Lessor damages equal to the Fixed Basic Rent and Additional Rent from the
date of such default to the date of expiration of the term demised and other
sums herein agreed to be paid by Lessee, less the net proceeds of the reletting,
if any, received by Lessor during the remainder of the unexpired term hereof, as
ascertained from time to time, and the same shall be payable by Lessee on the
several rent days above specified. Lessee shall not be entitled to any surplus
accruing as a result of any such reletting. In reletting the Premises as
aforesaid, Lessor may grant commercially reasonable rent concessions, and Lessee
shall not be credited therewith. No such reletting shall constitute a surrender
and acceptance or be deemed evidence thereof. If Lessor elects, pursuant hereto,
actually to occupy and use the Premises or any part thereof during any part of
the balance of the Term as originally fixed or since extended, there shall be
allowed against Lessee's obligation for rent or damages as herein defined,
during the period of Lessor's occupancy, the reasonable value of such occupancy,
not to exceed, in any event, the Fixed Basic Rent and Additional Rent herein
reserved and such occupancy shall not be construed as a release of Lessee's
liability hereunder.


Alternatively, in any case where Lessor has recovered possession of the Premises
by reason of Lessee's default, Lessor may at Lessor's option, and at any time
thereafter, and without notice or other action by Lessor, and without prejudice
to any other rights or remedies it might have hereunder or at law or equity,
become entitled to recover from Lessee, as damages for such breach, in addition
to such other sums herein agreed to be paid by Lessee, to the date of re-entry,
expiration and/or dispossess, an amount ("Damages") equal to the difference
between the Fixed Basic Rent and Additional Rent reserved in this Lease from the
date of such default to the Expiration Date of the Term and the then fair and
reasonable rental value of the Premises for the same period. Said Damages shall
become due and payable to Lessor immediately upon such breach of this Lease and
without regard to whether this Lease be terminated or not, and if this Lease be
terminated, without regard to the manner in which it is terminated. In the
computation of such Damages, the difference between an installment of Fixed
Basic Rent and Additional Rent thereafter becoming due and the fair and
reasonable rental value of the Premises for the period for which such
installment was payable shall be discounted to the date of such default at the
rate of not more than ten percent (10%) per annum.


Lessee hereby waives all right of redemption to which Lessee or any person under
Lessee might be entitled by any law now or hereafter in force.


Lessor's remedies hereunder are in addition to any remedy allowed by law.


Notwithstanding anything to the contrary in this Lease, Lessor shall use
reasonable efforts to mitigate damages.


15.SUBORDINATION OF LEASE:


This Lease shall, at Lessor's option, or at the option of any holder of any
underlying lease or holder of any mortgages or trust deed, be subject and
subordinate to any such underlying leases and to any such mortgages or trust
deed which may now or hereafter affect the real property of which the Premises
form a part, and also to all renewals, modifications, consolidations and
replacements of said underlying leases and said mortgages or trust deed;
provided, however, that Lessor shall obtain for the benefit of Lessee a
non-disturbance agreement, reasonably acceptable to Lessee, from the holder of
any such underlying lease, mortgage or trust deed. Any expenses charged by the
mortgagee in connection with the obtaining of the aforesaid agreement shall be
paid by Lessor. Said SNDA shall specifically require that, under the provisions
of such SNDA and subject to the commercially reasonable conditions of Lessor's
mortgagee and/or ground lessor, if any, all insurance proceeds from the Building
insurance shall be used first towards the restoration of the Property in the
manner described in Article 10; provided, however, that if there shall remain
less than one (1) year in the Term after the estimated date of completion of the
restoration of the Property, Lessor's mortgagee or ground lessor, as the case
may be, shall have no obligation to make such insurance proceeds available for
the restoration of the Property. However, if Lessor's mortgagee or ground
lessee, elects not to make such insurance proceeds available for the restoration
of the Property as set forth in the immediately preceding sentence and Lessee's
Option to Extend

21

--------------------------------------------------------------------------------




the Term pursuant to Article 52 is exercisable by Lessee, then Lessee may negate
Lessor's mortgagee's or ground lessor's election not to make such insurance
proceeds available by timely exercising Lessee's Option to Extend pursuant to
Article 52. Although no instrument or act on the part of Lessee shall be
necessary to effectuate such subordination, Lessee will, nevertheless, execute
and deliver such further instruments confirming such subordination and
non-disturbance of this Lease as may be reasonably acceptable to Lessee and
reasonably desired by the holders of said mortgages or trust deed or by any of
the lessors under such underlying leases. If any underlying lease to which this
Lease is subject terminates, Lessee shall, on timely request, attom to the owner
of the reversion.


Lessor represents that there currently is no mortgage or ground lease
encumbering the Property.


16.SECURITY DEPOSIT:


Intentionally omitted.


17.RIGHT TO CURE LESSEE'S BREACH:


If Lessee remains in breach of any covenant or condition of this Lease after the
expiration of any applicable notice and cure period, Lessor may subject to the
provisions of Article 13, on ,reasonable prior written notice to Lessee, which
shall not be less than fifteen (15) days (except that no notice need be given in
case of emergency), cure such breach at the expense of Lessee and the reasonable
amount of all expenses, including attorney's fees, incurred by Lessor in so
doing (whether paid by Lessor or not) shall be deemed Additional Rent payable on
demand.


18.CONSTRUCTION LIENS:


Lessee shall, within sixty (60) days after notice from Lessor, discharge or
satisfy by bonding or otherwise any construction liens for materials or labor
claimed to have been furnished to the Premises on Lessee's request.


19.RIGHT TO INSPECT AND REPAIR:


Lessor; may enter the Premises but shall not be obligated to do so (except as
required by any specific provision of this Lease) at any reasonable time on
reasonable advance written notice to Lessee (except that no notice need be given
in case of emergency) for the purpose of inspection or the making of such
repairs or replacement to, on and about the Premises or the Building, as Lessor
reasonably deems necessary or desirable; provided that Lessor shall take all
commercially reasonable steps to minimize interference with Lessee's use and
occupancy of the Premises. Lessee shall have no claims [or cause of action
against Lessor by reason thereof. In no event shall Lessee have any claim
against Lessor for interruption of Lessee's business, however occurring,
including but not limited to that arising from the negligence of Lessor, its
agents, servants or invitees, or from defects, errors or omissions in the
construction or design of the Premises and/or the Building, including the
structural and non-structural portions thereof.


20.SERVICES TO BE PROVIDED BY LESSOR/LESSOR'S EXCULPATION:


Subject to intervening laws, ordinances, regulations and executive orders, while
Lessee is not in default beyond any applicable notice and cure periods under any
of the provisions of this: Lease, Lessor agrees as part of Operating Costs
(except to the extent specified as being at Lessor's cost and/or expense), to
furnish the following:


(a) As a part of the Base Building Work, Lessor shall install a water meter at
Lessor's expense which Lessee shall thereafter maintain at Lessee's expense and
Lessee shall pay for water consumed as shown on said meter. Lessee, at Lessee's
sole cost and expense, shall furnish rubbish removal services as required and
janitorial services and Premises cleaning. Lessee, at its sole cost and expense,
shall cause the Premises to be kept clean and in a good and orderly condition as
befits the Building and similar buildings in Parsippany, New Jersey. Lessee, at
its sole cost, shall perform landscaping, maintenance and snow removal services.


(b)All services other than as provided pursuant to subsection a. hereof to be
provided to, or which shall be necessary for the conduct of, Lessee's operations
within the Premises, including, without limitation and for purposes of
illustration, the furnishing of electric current and gas energy (subject,
however, to the provisions of Article 6), telephone, security and any other
utility or service which Lessee shall deem necessary or desirable, shall be
separately arranged, metered, maintained and paid for by Lessee. Lessee's
utilities shall be separately metered. In the event Lessee shall employ a
contractor to provide any services to the Premises, such contractor (and any
subcontractors) shall agree to employ only such labor as will not result in
jurisdictional

22

--------------------------------------------------------------------------------




disputes or strikes. Lessee shall inform Lessor of the names of any contractor
or subcontractor Lessee proposes to use in the Premises at least fifteen (15)
days prior to the beginning of work by such contractor or subcontractors.
Lessor, at Lessor's expense, shall install a i building security system pursuant
to Exhibit C as a part of the Lessor's Base Building Work. Lessee, at its sole
cost and expense, shall maintain and repair any building security system and may
establish its own security system. Lessor, at Lessor's expense, shall install a
life safety system in compliance with all applicable codes pursuant to Exhibit C
as a part of the Lessor's Base Building Work. Lessee, at its sole cost and
expense, shall maintain and repair the life safety system.


(c)Lessee shall not be required to pay any overtime HVAC charges to Lessor.
Lessee shall have the right, at Lessee's sole cost and expense, to place
supplemental HVAC equipment on the roof of the Building or other locations
within the Property reasonably acceptable to Lessor to serve a technical center
as well as other areas requiring special or 24 hour air conditioning. Lessor
shall provide adequate rights of way and access. Lessee shall obtain all
approvals required by any regulatory body having jurisdiction over the
installation and/or operation of said equipment, at Lessee's sole cost and
expense. Lessee shall repair any damage to the roof caused by the installation,
maintenance operation and/or removal of said equipment in a manner reasonably
prescribed by Lessor.


(d)Notwithstanding any provisions of this Lease, but subject to the provisions
of Section 21, Lessor shall not be liable for failure to furnish any of the
aforesaid services when such failure is solely due to Force Majeure. Subject to
the provisions of Section 21, Lessor shall not be liable, under any
circumstances, including, but not limited to, that arising from the negligence
of Lessor, its agents, servants or invitees, or from defects, errors or
omissions in the construction or design of the Premises and/or the Building,
including the structural and non­structural portions thereof, for loss of or
injury to property of Lessee or others,however occurring, through or in
connection with or incidental to the furnishing of, or failure to furnish, any
of the aforesaid services or for any interruption to Lessee's business, however
occurring. Nothing contained herein shall be deemed to exculpate Lessor for: (i)
Lessor's own willful misconduct; or (ii) Lessor's obligations ultimately
resuming the services required herein at such time that the Force Majeure event
is no longer an obstacle to provide same.


Subject to the provisions of Article 21, Lessor shall not be liable in damages
or otherwise, for any delay or failure in Lessee's receiving any such utilities
and in no event shall any such delay or failure, regardless of cost, constitute
an eviction of Lessee or termination of this Lease.


(e)Lessee shall have access to the Premises 24 hours per day each day of the
year, except in the case of an emergency.


(f) Notwithstanding anything to the contrary in this Lease, until the ninth
(9th) month anniversary of the Commencement Date, Lessor shall pay for all
utility charges to the Premises; thereafter, Lessee shall be responsible for all
utility charges with respect to the Property.


21.INTERRUPTION OF SERVICES OR USE:


Interruption or curtailment of any service maintained in the Building or at the
Property, if caused by Force Majeure, shall not entitle Lessee to any claim
against Lessor or to any abatement in rent, and shall not constitute a
constructive or partial eviction, unless Lessor fails to take measures as may be
reasonable under the circumstances to restore the service without undue delay.
If the Premises are rendered untenantable in whole or in part, for a period' of
three (3) or more consecutive business days, as a result of any act or omission.
If Lessor (or its agents, representatives, servants, employees, licensees or
contractors), including, but not limited to (i) Lessor's failure to take
reasonable measures to restore service without undue delay in those instances in
which Lessor has a duty under this Lease to restore such service, or (ii)
Lessor's failure to comply with its obligations under this Lease, there shall be
a proportionate abatement of Fixed Basic Rent and Additional Rent from and after
the date such untenantability commenced and continuing for the period of such
untenantability. In no event shall Lessee be entitled to an abatement of Fixed
Basic Rent and Additional Rent if the Premises are rendered untenantable by
reason of any act or omission of Lessee or any third party or Force Majeure.
Furthermore, in no event shall Lessee be entitled to claim a constructive
eviction from the Premises unless Lessee shall first have notified Lessor in
writing of the condition or conditions giving rise thereto, and if the
complaints be justified, unless Lessor shall have failed, within : a reasonable
time after receipt of such notice, to remedy, or commence and proceed with due
diligence to remedy such condition or conditions, all subject to Force Majeure.


22.BUILDING STANDARD UTILITY SERVICE:


(a)Lessee shall obtain all utilities necessary for its use of the Premises
directly from the utility companies or vendors servicing the Premises. The cost
of such services shall be paid by Lessee directly to such companies. Lessee
shall have the right to install at Lessee's cost and expense such additional
electric wiring or equipment in and to the Building's electric

23

--------------------------------------------------------------------------------




system (including, without limitation, a back-up generator) as Lessee shall
reasonably require in connection with Lessee's use of the Premises, which
installation shall be performed in compliance with all legal requirements and
pursuant to the provisions of this Lease, including but not limited to Article
6.


(b)Lessor shall not be liable in any way to Lessee for any loss, damage or
expense which Lessee may sustain or incur as a result of any failure, defect or
change in the quantity or character of electrical energy available for
redistribution to the Premises pursuant to this Article 22 nor for any
interruption in the supply, and Lessee agrees that such supply may be
interrupted as may be necessary for inspection, repairs and replacement on not
less than seven (7) days' advance notice, and in emergencies. In any event, the
full measure of Lessor's liability for any interruption in the supply due to
Lessor's acts or omissions shall be an abatement of Fixed Basic Rent and
Additional Rent, unless Lessor fails to take such measures as may be reasonable
under the circumstances to restore such service without undue delay. In no event
shall Lessor be liable for any business interruption suffered by Lessee. Nothing
contained herein shall be deemed to release any third party providing a warranty
with respect to the Building.


(c)Lessee, at Lessee's expense, shall furnish and install all replacement
lighting tubes, lamps, ballasts and bulbs required in the Premises. Lessee shall
comply with all Jaws when disposing of such items.


(d)Lessee has the right to negotiate and enter into contracts with independent
utility providers such as but not limited to, electricity, gas,
telecommunications, phone services, etc.


23.ADDITIONAL RENT:


Commencing with the tenth (1oth) month after the Commencement Date, Lessee will
pay in addition to the Fixed Basic Rent provided in Preamble Paragraph 7 above,
Additional Rent as set forth in this Article 23.


For purposes of this Article 23 only, a "Lease Year" shall mean the "Calendar
Year", except that the first Lease Year shall commence on the Commencement Date
and in any event end on December 31 of such Calendar Year ("First Lease Year")
and the last Lease Year shall be the partial Calendar Year ending upon the
Expiration Date ("Last Lease Year").


(a)Taxes.


(i)    Lessee shall pay to Lessor as Additional Rent, all Taxes (as hereinafter
defined). Notwithstanding the foregoing, provided that it is permitted by the
applicable taxing authority and Lessor's mortgagee, if any, in lieu of Lessee
paying all Taxes to Lessor, Lessee shall pay to the applicable governmental
entity on or before the date when due, all taxes, assessments, general and
special, ordinary as well as extraordinary, charges, levies and impositions or
payments required to be made in lieu thereof, including, but not limited to,
water and sewer rents and charges (collectively referred to hereinafter as the
"Taxes") presently or hereinafter in effect, which are or may be made liens upon
or against the Property and which are allocable to the applicable Term net of
any credits, rebates or abatements applicable thereto. If the Property is
assessed together with any other lands, Lessee's obligation shall be based on
the assessed value of the Building and improvements on the Property and on a
pro-ration of the Taxes assessed against the land based on the acreage of
Property in comparison to the acreage of the entire tax parcel. Lessee shall pay
one hundred percent (100%) of the Taxes payable with respect to the Property.
Notwithstanding anything to the contrary in this Lease, Taxes shall not include:


(a)Federal, state or local income taxes;


(b)Franchise, gift, transfer, excise, capital stock, estate or inheritance
taxes;


(c)Penalties/interest for late payment, unless resulting from late payment by
Lessee to the applicable taxing authority; and


(d)Any municipal assessment related to the construction of the Building.


Lessee shall pay all Taxes directly to the taxing authority prior to the date
such payment is due and during such time as Lessee is making direct payments,
Lessee shall be solely responsible for any penalties/interest resulting from
Lessee's late payment of Taxes.


(ii)    If any Taxes are levied, assessed, imposed or credited on the Property
or on the income or rents derived therefrom as a substitute, in whole or in
part, for the current ad valorem real estate tax, Lessee shall pay the same.

24

--------------------------------------------------------------------------------






(iii)    If required by any ground lessor of the Land or holder of any mortgage
encumbering the Land, if any, at any time, and from time to time, Lessor may
require that Lessee pay Taxes to Lessor in accordance with this paragraph.
Lessor shall advise Lessee in writing of Lessee's share with respect to Taxes as
estimated for the next twelve (12) month period (or proportionate part thereof
if the last period prior to this Lease's expiration is less than twelve (12)
months) as then known to Lessor, and thereafter, Lessee shall pay as Additional
Rent, Lessee's share of Taxes for the then current period affected by such
advice (as the same may be periodically revised by Lessor as additional costs
are incurred) in equal monthly installments, such new rates being applied to any
months, for which the Fixed Basic Rent shall have already been paid which are
affected by the Taxes above referred to, as well as the unexpired months of the
current period, the adjustment for the then expired months to be made at the
payment of the next succeeding monthly rental, all subject to final adjustment
at the expiration of each Lease Year (or partial Lease Year if the last period
prior to this Lease's termination is less than twelve (12) months).


(iv)     Receipts. Lessee shall, upon Lessor's request, furnish to Lessor copies
of the official receipts from relevant taxing authorities or billing entities or
other evidence reasonably satisfactory to Lessor evidencing the payment of any
Taxes. If Lessor shall pay the Taxes, upon Lessee's request, Lessor shall
provide copies of receipts to Lessee.
    
(v)    Contests. If Lessor elects not to contest Taxes for any Lease Year,
Lessee may request that Lessor contest Taxes for such Lease Year, provided that
Lessor shall have no obligation to do so. If Lessor does not provide written
notice agreeing to contest Taxes within thirty (30) days after Lessee has
requested Lessor to do so, Lessee shall have the right to contest Taxes, at its
sole cost and expense, provided that Lessee shall give Lessor not less than
fifteen (15) days notice of Lessee's intention to do so. Lessor shall cooperate
with Lessee in Lessee's contest of Taxes, provided that Lessor shall have no
obligation to expend any monies in connection therewith.


(b)Operating Costs.


(i)Operating Costs shall mean (but without any obligation of Lessor to incur any
expenses with respect to the Building or Property, except as specifically set
forth in this Lease) all expenses incurred as a result of Lessor's compliance
with any of its obligations under this Lease, and such expenses shall include:
(1) Corporate Park Expenses (hereinafter defined in subsection c.) allocated to
the Property; (2) the cost of all charges for rent, casualty and of liability
insurance for the Property to the extent that such insurance is required to be
carried by Lessor under any superior lease or superior mortgage or if not
required under any superior lease or superior mortgage then to the extent such
insurance is carried by owners of buildings comparable to the Building
(provided, however, that Lessee shall not be responsible for the cost of any
such casualty and rent insurance carried by Lessor to the extent same is carried
by Lessee for the Property in accordance with Article 30 hereof); and (3) all
charges for any maintenance, repair or replacements performed by Lessor or at
Lessor's direction for which Lessee is responsible under this Lease, including
service and/or maintenance contracts;. Notwithstanding the foregoing, Operating
Costs shall not include; (a) administrative wages and salaries of those not
directly involved in the servicing of the Building and, as to persons who are
directly involved in servicing the Building, any portion of their wages and
salaries not allocable to those services; (b) real estate brokerage commissions;
(c) franchise taxes or income taxes of Lessor; (d) Taxes on the Building and
Land; (e) cost of painting and decoration for any occupant's space; (f)
financing costs and interest, amortization and other charges under mortgages;
(g) rent payable under any superior lease; (h) any costs or expenses which
pursuant to the express terms of this Lease are to be at the cost and expense of
Lessor; and (i) those items described on Exhibit L. Lessor acknowledges that
Operating Costs shall be net of any discounts, credits and abatements obtained
by Lessor with respect thereto, including, but not limited to, credits for
energy efficiency (if applicable).


To the extent any Operating Costs are incurred with respect to the Property and
22 Sylvan Way, such Operating Costs shall be reasonably allocated by Lessor
between the Property and 22 Sylvan Way.


(ii)    Lessee shall pay to Lessor 100% of Operating Costs. Lessee shall pay
Lessor's estimate of Operating Costs for the First Lease Year and as set forth
in Lessor's itemized statement for each Lease Year thereafter, in equal monthly
installments, in advance as Additional Rent, together with Fixed Basic Rent.
Following the expiration of each Lease Year, Lessor shall furnish Lessee with an
itemized statement of the actual Operating Costs for such Lease Year and Lessee
shall, within thirty (30) days after receipt of such itemized statement, pay, as
Additional Rent, the deficiency, if any, in charges payable by Lessee for such
Lease Year; and if, at the end of such Lease Year, the total amount paid by
Lessee is greater than the amount required to be paid for such Lease Year, then
the amount of such excess will be applied by Lessor to the next succeeding
monthly installment of Fixed Basic Rent hereunder; and if there is any such
excess during the Last Lease Year, then the amount of such excess will be
refunded to Lessee by Lessor within 30 days after Lessor's itemized statement is
furnished. All such adjustments shall be subject to verification pursuant to
Article 23(e) hereof. If the First Lease Year or Last Lease Year is less than a
period of 365 days, then Additional Rent payable during these respective Lease
Years shall be appropriately prorated.

25

--------------------------------------------------------------------------------






(c)Corporate Park Expenses: Corporate Park Expenses shall mean the Campus
Conservation Management Association expenses.


(d)Delayed Invoicing. If Lessor fails to render a statement of any item of
Additional Rent for any Lease Year within two (2) years after the expiration of
such Lease Year, Lessor shall be deemed to have waived any right to collect such
item of Additional Rent not so billed for such Lease Year, provided that nothing
contained herein shall be deemed a waiver of Lessor's right to bill and collect
any item of Additional Rent for any future Lease Years.


(e)Books and Reports.


For the protection of Lessee, Lessor shall maintain for a period of at least two
(2) years from the end of each Lease Year books of account and records for all
Operating Costs, including, but not limited to, Corporate Park Expenses in
accordance with good commercial real estate practice which shall be open to
Lessee and its representatives at all reasonable times so Lessee can determine
that Operating Costs have, in fact, been paid or incurred. Any disagreement with
respect to any one or more of said charges if not satisfactorily settled between
Lessor and Lessee shall be referred by either party to an independent certified
public accountant to be mutually agreed upon, and if such an accountant cannot
be agreed upon, the American Arbitration Association may be asked by either
party to select an arbitrator, whose decision on the dispute will be final and
binding upon both parties, who shall equally share any cost of such arbitration.
Pending resolution of said dispute, Lessee shall pay to Lessor the sum so billed
by Lessor subject to ultimate resolution as aforesaid.


If based upon Lessee's inspection, it is determined (either by agreement of the
parties or by a final unappealable arbitration award) that the sums paid by
Lessee hereunder in such Lease Year exceeded Lessee's actual Operating Costs for
such Lease Year by more than five percent (5%), then Lessor will reimburse
Lessee for the reasonable costs it incurred to outside, independent auditors to
conduct such inspection. Such reimbursement shall be made within thirty (30)
days after demand based upon reasonable substantiation by Lessee of such costs.
If Lessee is entitled to a refund on account of any overpayment, then, at
Lessor's option, the over payment shall be either refunded directly to Lessee or
applied against future payment(s) of Additional Rent.


(f)Right of Review.


Once Lessor shall have finally determined Operating Costs at the expiration of a
Lease Year, then as to the item so established, Lessee shall only be entitled to
dispute said charge as finally established for a period of six (6) months after
such charge is finally established, and Lessee specifically waives any right to
dispute any such charge at the expiration of said six (6) month period.


24.LESSEE'S ESTOPPEL:


Lessee shall, from time to time, on not less than twenty (20) days prior written
request by Lessor, execute, acknowledge and deliver to Lessor a written
statement certifying to the extent that the following statements are true and
accurate, that the Lease is unmodified and in full force and effect, or that the
Lease is in full force and effect as modified and listing the instruments of
modification; the dates to which the rents and charges have been paid; and, to
the best of Lessee's knowledge and without independent inquiry, whether or not
Lessee has sent or received a notice of default hereunder, and if so, specifying
the nature of the default. It is intended that any such statement delivered
pursuant to this Article 24 may be relied on by a prospective purchaser of
Lessor's interest or mortgagee of Lessor's interest or assignee of Lessor's
interest. Lessee shall also execute and deliver the form "Lessee Estoppel
Certificate" attached hereto as Exhibit F.


Lessor shall, from time to time, on not less than twenty (20) days prior written
request by Lessee, execute, acknowledge and deliver to Lessee a written
statement certifying to the extent that the following statements are true and
accurate, that the Lease is unmodified and in full force and effect, or that the
Lease is in full force and effect as modified and listing the instruments of
modification; the dates to which the rents and charges have been paid; and, to
the best of Lessor's knowledge and without independent inquiry, whethd1 or not
Lessor has sent or received a notice of default hereunder, and if so, specifying
the nature of the default.


25.HOLDOVER TENANCY:


If Lessee holds possession of the Building after the Expiration Date, Lessee
shall become a tenant from month to month under the provisions herein provided,
but (a) with no increase whatsoever in the Fixed Basic Rent and/or Additional
Rent (other than the escalations set forth in Article 23 hereof) during the
first three months of such holding over and (b) Lessee shall thereafter

26

--------------------------------------------------------------------------------




pay the sum of one hundred fifty percent (150%) of the monthly Fixed Basic Rent
for the last month of the Term, plus one hundred percent (100%) of the
Additional Rent. The increased amount shall be liquidated damages, and, in
either case, the foregoing amounts shall be payable in advance on the first day
of each month,: and without the requirement for demand or notice by Lessor to
Lessee demanding delivery of possession of said Premises, and such tenancy shall
continue until terminated by Lessor on thirty (30) days written notice of intent
to terminate, or until Lessee shall have given to Lessor, at least thirty (30)
days prior to the intended date of termination, a written notice of intent to
terminate such tenancy, which termination date, in either case, must be as of
the end of a calendar month. Lessee's obligations under this Section shall
survive the expiration or sooner termination of the Lease. The time limitations
described in this Article 25 shall not be subject to extension for Force
Majeure.


26.RIGHT TO SHOW PREMISES:


Lessor may show the Premises to prospective purchasers and mortgagees; and
during the twelve: (12) months prior to the Expiration Date, to prospective
lessees, during regular business hours on reasonable notice to Lessee (which
notice may be telephonic). During the last twelve (12) months of the Term,
Lessor or any prospective lessee shall have the right to enter the space to
perform inspections, surveys, and measurements during regular business hours on
reasonable notice to Lessee at a time mutually acceptable to Lessor and Lessee,
provided that Lessor and such prospective lessee(s) shall take all commercially
reasonable steps to minimize any interference with Lessee's use and enjoyment of
the Premises.


27.LESSOR'S WORK; REPRESENTATIONS:


(a)Lessor shall, at its sole cost and expense, commence and complete the
construction ("Lessor's Construction") of the core and shell of the Building, in
accordance with the Base Building Work set forth in Exhibit C, as the same may
be modified from time to time by Lessor in accordance herewith and the plans and
specifications for such construction as finalized in accordance with the further
provisions of this Article.


(b)In addition, Lessor shall submit to Lessee for Lessee's approval, by notice
to Lessee from time to time, any proposed material modification to the Base
Building Work prior to such Base Building Work becoming final, as well as
construction plans for the Base Building Work; it being understood that Lessee
shall not unreasonably withhold its approval thereto. All changes to and
modifications of the plans and specifications shall be highlighted, circled or
otherwise identified as per standard industry practices. Lessee shall have ten
(10) business days after receipt from Lessor of the final Base Building Work or
five (5) business days after receipt from Lessor of any proposed modifications
to the Base Building Work or any interim plans and specifications in which to
approve or disapprove such final plans for the Base Building Work or such
modifications or such interim plans and specifications, as the case may be, and
Lessee shall be deemed to have approved such final plans for the Base Building
Work or such modifications or such interim plans and specifications, as the case
may be, if Lessee does not so approve or disapprove same within such ten (10)
business day period with respect to the final plans for the Base Building Work
or five (5) business day period with respect to any proposed modifications; it
being understood that any disapproval of such final plans for the Base Building
Work or such modifications or such interim plans and specifications shall only
be effective if Lessee notifies Lessor with such disapproval of the reasons for
such disapproval in reasonable detail. The period of Lessor's correction of any
errors in the plans and/or the period of Lessor's revisions to address Lessee's
reasonable objections to plans where Lessee's approval was required, shall not
constitute a Lessee Delay. Lessee shall have the right to request in writing
changes to the Base Building Work pursuant to the next paragraph.


(c)Lessee shall have the right to request reasonable changes from time to time
to the Base Building Work by requesting that Lessor revise the plans and
specifications therefor (collectively, "Tenant Initiated Change Orders" or
"TICO's"). All TICO's shall be subject to Lessor's prior written approval, which
approval shall not be unreasonably withheld, delayed or conditioned, provided
that Lessor may, in Lessor's reasonable discretion, disapprove any proposed
changes that (i) do not comply with all applicable legal requirements, or (ii)
would be incompatible with the Building's status as a first class office
building. Within ten (10) business days after receipt of Lessee's TICO, Lessor
shall provide Lessor's non-binding estimate of the time delay (or savings) to
Lessor's Construction anticipated to result from such changes and the estimated
cost of such changes; it being understood that any such estimate by Lessor shall
not affect Lessee's responsibility for all Lessee Delays arising out of such
changes and for all increased costs of Lessor's Construction arising out of such
changes. Any savings as a result of decreased costs of Lessor's Construction
arising out of any such change shall be credited to Lessee. Without limiting the
generality of the foregoing, no TICO will be approved or processed unless (a)
all changes to and modifications of the plans and specifications are circled or
highlighted as per standard industry practices, and (b) such TICO is not in
violation of a specific requirement of this Lease. Lessor shall notify Lessee
whether any TICO has been approved or disapproved within ten (10) business days
after receipt of Lessee's request and any failure to approve or disapprove
within such time frame shall be deemed to be an approval. Upon receipt and
approval of any TICO, Lessor shall submit the TICO to the Subcontractors
performing the trade or trades involved in the change and prepare and deliver to
Lessee a document in connection therewith for Lessee's approval and signature.
In no

27

--------------------------------------------------------------------------------




event shall Lessor be required to perform any TICO unless and until Lessor and
Lessee have approved and signed such document and Lessee has acknowledged
Lessee's obligation to pay the entire amount of the cost to perform such TICO,
including Lessor's overhead and general conditions.


Any actual delays in the occurrence of the Commencement Date due to delays in
Lessor's Construction reasonably arising out of changes requested by Lessee to
the Base Building Work, including, without limitation, delays reasonably
resulting from Lessor's consideration of such change and from the finalization
of the cost thereof shall be a Lessee Delay. Lessor will have the right to
charge a fee of 4% of the cost of the work of any TICO's (defined in the
previous paragraph). Such fee will include reimbursement for Construction
Manager's management staff; exclusive of field supervision. Additional costs
actually incurred by Lessor las a result of a TICO for field supervision and
other typical general conditions items such as insurance, field labor,
dumpsters, reproduction, etc. shall be reimbursable to Lessor as a cost of the
work of the TICO. If the TICO causes 1an extension of the project duration, then
the cost of Construction Manager's management staff shall also be reimbursable
to the Construction Manager in the cost of the work. Notwithstanding the
foregoing, if any change in the plans and specifications prepared by Lessor is
required by reason of an inconsistency between the plans and specifications and
the requirements of Exhibit C, any costs or expenses related to such changes
shall be paid by Lessor and any delays related thereto shall be Lessor Delays
and not Lessee Delays.


(d)Lessor and Lessee and the appropriate personnel from each party's architects,
engineers, contractors and other professionals performing services in connection
with the Tenant Improvements (Lessee's personnel being collectively, the
"Lessee's Professionals" and Lessor's personnel being collectively, "Lessor's
Professionals") shall provide all information required by either party with
respect to the Tenant Improvements and Lessor's Construction. If either party
fails to provide such information promptly after the other party's request, and,
as a result thereof, either party is delayed in the performance of Lessor's
Construction or the Tenant Improvements, as the case may be, the same shall
constitute a delay by Lessee or Lessor, as the case may be.


(e)Promptly following the determination of the Commencement Date, the parties
shall enter into a supplementary written agreement setting forth the
Commencement and Expiration Dates.


(f)The Base Building Work of the Building shall be completed and initially
prepared by Lessor in the manner set forth herein. Lessee shall be entitled to
access to the Premises prior to the substantial completion of the Base Building
Work in order to construct the Tenant Improvements simultaneously with the
construction by Lessor of the Base Building Work, provided that to the extent
that there are any delays in Lessor's completion of the Base Building Work
resulting therefrom, such delays shall be deemed a 'Lessee Delay' (but only if
the delay in the Commencement Date remains despite the notification procedure
set forth in the Preamble).


(g)The Base Building Work of the Building shall be deemed substantially
completed on the date (the "Base Building Work Substantial Completion Date") on
which the Base Building Work to be performed by Lessor hereunder is
substantially completed and so evidenced by Lessor's Architectural Certification
and the applicable governmental authority has issued for the Premises a
certificate of acceptance or shell certificate of occupancy, or such equivalent
document issued by the applicable governmental authority for the Premises as
shall constitute the applicable governmental authority's final acceptance of the
completed Base Building Work (notwithstanding the fact that minor or
insubstantial details of construction, mechanical adjustment or decoration
remain to be performed, the non-completion of which would not materially
interfere with the construction of the Tenant Improvements and/or use and
occupancy of the Premises by Lessee); provided, however, the parties acknowledge
that due to the nature of the Base Building Work and Tenant Improvement Work
being performed simultaneously, the applicable governmental authority may be
unwilling to provide a certificate of acceptance or shell certificate of
occupancy, or such equivalent document and such failure to obtain a certificate
of acceptance or shell certificate of occupancy, or such equivalent document
shall not affect the Commencement Date. If Lessor does not obtain a certificate
of acceptance or shell certificate of occupancy, or such equivalent document
issued by the applicable governmental authority for the Premises as aforesaid,
and Lessee shall object to Lessor's Architectural I Certification that the Base
Building Work has been substantially completed, then, within ten (10) days after
Lessee's receipt of Lessor's Architectural Certification (TIME BEING OF THE
ESSENCE), Lessee shall deliver to Lessor a written objection stating in detail
the items remaining to be completed as a condition to the Base Building Work
being substantially completed. Any disagreement of the substantial completion of
the Base Building Work shall be ultimately determined by agreement between the
chief executive officers of Lessor and Lessee. Lessor represents that on the
Base Building Work Substantial Completion Date the Base Building Work will be in
compliance with all applicable laws, including, but not limited to, ADA, OSHA
and ASHRAE, to the extent applicable to such work. Except for the Base Building
Work, Lessor shall not be required to perform any tenant improvement work, or
install any fixtures or equipment to prepare the Building, the Property or the
Premises for the Tenant Improvements or Lessee's use and occupancy. Lessee shall
perform all Tenant Improvements in accordance with this Lease, including but not
limited to, Exhibit D attached hereto and made a part hereof. Lessor and Lessee
shall cooperate with each other during the entire construction process to ensure
that the Base Building Work and Tenant Improvements are performed in a good

28

--------------------------------------------------------------------------------




and workmanlike manner and in i accordance with agreed upon construction
schedules. Subject to Lessee Delays, and without limiting the provisions of this
Lease regarding the responsibility of Lessor or Lessee, respectively, for Lessor
Delays or Lessee Delays, Lessor shall cause the Base Building Work to be
substantially completed on or before the date on which Lessee substantially
completes the Tenant Improvements (or if earlier, the date Tenant Improvements
would have been completed absent Lessor Delays). The Tenant Improvements shall
be deemed to be substantially complete on the date (the "Tenant Improvements
Substantial Completion Date") on which the Tenant Improvements to be performed
by Lessee hereunder are substantially completed and so certified in writing to
Lessor and Lessee by Lessee's architect, and the applicable governmental
authority has issued for the Premises a temporary or permanent certificate of
acceptance, certificate of occupancy, or such equivalent document issued by the
applicable governmental authority for the Premises as shall constitute the
applicable governmental authority's acceptance of the completed Tenant
Improvements (notwithstanding the fact that minor or insubstantial details of
construction, mechanical adjustment or decoration remain to be performed, the
non-completion of which would not materially interfere with the use and
occupancy of the Premises). Upon Lessee's substantial completion of the Tenant
Improvements: (i) Lessee shall cause Lessee's architect to provide to Lessor and
Lessee a certificate of substantial completion; (ii) Lessee shall provide to
Lessor a certificate of acceptance, temporary or permanent certificate of
occupancy or such equivalent document issued by the applicable governmental
authority for the Premises as shall constitute the applicable governmental
authority's acceptance of the completed Tenant Improvements.


A copy of the current agreed construction schedule for the Base Building Work is
attached hereto as Exhibit C-1, and a copy of the current agreed construction
schedule for the Tenant Improvements is attached hereto as Exhibit C-2. To the
extent that it is necessary for Lessor to revise Lessor's schedule for the Base
Building Work to have elements of the Base Building Work coincide with the
attached schedule of Lessee's Tenant Improvements, Lessor and Lessee shall
document any such schedule changes and/or cost impacts (if any) in accordance
with the TICO process set forth in this Article 27. Further, notwithstanding
anything to the contrary in the Lease, including, but not limited to, the
exhibits thereto, in the event of any conflict between the Base Building Work
and the Construction of the Tenant Improvements, the construction of the Tenant
Improvements shall have priority, except as set forth in the next sentence.
Lessor's Base Building Work with respect to the windows, roof and exterior skin
of the Building (the "Building Envelope") shall take priority over the Tenant
Improvements. Lessee acknowledges that the current agreed schedule for the Base
Building Work contemplates a date of eighteen (18) months from the commencement
of construction ("Target Date") for completion of the Building Envelope. If the
Building Envelope is not installed and weather tight by the Target Date (for
reasons other than Lessee Delays), then the Rent Commencement Date shall be such
number of days after the Rent Commencement Date as shall be equal to the number
of days between the Target Date and the date the Building Envelope is installed.
Lessor acknowledges that the current agreed schedule for construction of the
foundations contemplates commencement of such construction on or before December
12, 2011 and agrees that the construction of the Tenant Improvements and of the
Base Building shall proceed concurrently.


Lessor acknowledges and agrees that Lessee, at Lessee's sole cost and expense,
may intend to qualify the Premises for Leadership in Energy and Environmental
Design certification ("LEED Certification") by exploring the following, at
Lessee's expense: (i) rain water recapture; (ii) heat island effect - non roof;
(iii) alternative energy (solar, geo thermal); and (iv) construction waste
management. Lessor agrees, at Lessee's expense, to reasonably cooperate with
Lessee in connection with Lessee's attempt to obtain LEED Certification for the
Premises, provided, however, in no event shall Lessor be required to expend any
monies in connection therewith. Lessor also agrees to cooperate with Lessee in
any application for LEED Certification for the Tenant Improvements, provided,
however, in no event shall Lessor be required to expend any monies in connection
therewith.


(h)Lessor represents that, to the best of Lessor's knowledge, as of the date
hereof and as of the Commencement Date:


(i)All utilities required for the construction and occupancy of the Premises are
available at the Property with the capacities specified in Exhibit C. Lessor has
obtained or will obtain "will-serve" letters and/or agreements to provide
service from each utility company, all of which will be in full force and effect
on the Commencement Date.


(ii)Attached hereto as Exhibit H is list of all permits and approvals, including
but not limited to, construction permits, required in connection with the
construction of the Base Building Work (the "Permits and Approvals"). Lessor
represents that to the best of Lessor's knowledge, (a) the Permits and Approvals
are the only permits and approvals required in connection with the Base Building
Work; (b) the Permits and Approvals have been, or it is reasonably anticipated
that they will be, obtained by the dates set forth in Exhibit H; and (c) except
as specifically noted on Exhibit H, the Permits and Approvals, to the extent
previously obtained, are in full force and effect and have not been amended or
revoked and will be maintained in full force and effect. Lessor shall endeavor
to: (1) obtain all Permits and Approvals within seven (7) months of the date of
this Lease; and (2) commence site development and construction within eight (8)
months of the date of this Lease. Lessee shall cooperate, without cost to Lessee
with Lessor to facilitate the entire approval and construction process.



29

--------------------------------------------------------------------------------




If, through no fault of Lessee, Lessor has not obtained the Permits and
Approvals within one (1) year from Lessor's submission of all final plans and
specifications for the Base Building Work required by the applicable
governmental authorities to issue such Permits and Approvals ("Lessee's
Termination Date"), then, as Lessee's sole remedy, Lessee shall have the right
and option to terminate this Lease, upon written notice to Lessor within thirty
(30) days after Lessee's Termination Date ("Lessee's Termination Notice Date"),
TIME BEING OF THE ESSENCE, whereupon this Lease shall terminate upon Lessor's
receipt of such notice; provided, however, if the applicable governmental
authority(ies) has not, for any reason whatsoever, including Force Majeure, yet
voted on Lessor's Permit and Approval application(s) or Lessor has an appeal
pending with respect to a denial of Lessor's Permit and Approval application(s),
then Lessee's Termination Date shall be extended for a period not to exceed six
(6) additional months, provided that Lessor is proceeding in good faith and with
due diligence to obtain such Permits and Approvals. Lessor shall submit such
final plans and specifications for the Base Building Work to the applicable
governmental authorities within fifteen (15) days after approval of same by
Lessor and Lessee. Lessor and Lessee shall proceed in good faith and with due
diligence to finalize and approve the plans and specifications for the Base
Building Work as expeditiously as possible.


This Lease is expressly conditioned upon Lessor obtaining the Permits and
Approvals. If any governmental or quasi-governmental authority shall request
modification to the Base Building Work as a condition to issuing any approvals
or permits required for the construction of the Building, Lessee's consent shall
be necessary, which consent shall not be unreasonably withheld, conditioned or
delayed. Without limiting the grounds on which Lessee could reasonably withhold
consent, it shall not be deemed unreasonable for Lessee to withhold consent if
(a) the size, configuration or character of the Building are altered, (b)
changes would increase the cost of operation or interfere with Lessee's intended
use of the Property, including but not limited to the Building; or (c) changes
would limit ingress or egress to, or the number of parking spaces on the
Property. If the Lessor has not obtained the Permits and Approvals, and Lessor
believes, in its sole discretion, that it would be futile to continue to proceed
with the prosecution of such Permits and Approvals, Lessor shall have the right
and option to terminate this Lease, upon written notice to Lessee, whereupon
this Lease shall terminate, and neither party shall owe any further obligation
hereunder to the other.


(i)Lessor agrees to cooperate to phase its construction of the Base Building
Work in such a way as to allow the construction of Tenant Improvements by Lessee
to commence at the earliest possible time (and prior to substantial completion
of the Base Building Work and Commencement Date). Lessee shall be permitted to
commence construction of Tenant Improvements on any floor as soon as that floor
is in a condition where Lessee can commence any element of the Tenant
Improvements and as soon as Lessee deems appropriate and prior to the
Commencement Date, in accordance with the terms of Exhibit D. During all times
prior to the Commencement Date, Lessor shall pay the cost of the following: (a)
temporary elevator mechanic or hoist, (b) heat and air conditioning, (c)
electricity and utilities, and (d) temporary lighting. The parties acknowledge
that the Tenant Improvements to be performed by Lessee will be performed at the
same time as the Base Building Work to be performed by Lessor. Lessor shall
endeavor to complete punchlist items within sixty (60) days after the Base
Building Work Substantial Completion Date, provided that Lessor shall complete
such punchlist items prior to Lessee's completion of the Tenant Improvements,
except to the extent Lessor is prevented from such completion by ' reason of
Lessee Delays.


(j)Lessor shall develop a center courtyard connecting the Building with the
adjacent building at 22 Sylvan Way with an upgraded design element and Lessor
and Lessee shall work together to develop mutually acceptable plans for the
courtyard. If Lessee shall desire a covered walkway between the Building and the
building located at 22 Sylvan Way, the cost of such walkway shall be borne
solely by Lessee.
(k)    In further consideration for this Lease, Mack-Cali Realty, L.P.
("Guarantor") shall execute for the benefit of Lessee, a completion guaranty
with respect to the Base Building Work in the form attached hereto as Exhibit E,
whereby Guarantor will agree to complete the Base Building Work if Lessor fails
to complete the Base Building Work within twenty-four (24) months from the date
of this Lease, TIME BEING OF THE ESSENCE (the "Outside Date") as extended as a
result of Lessee's Delays or Force Majeure. Lessor shall add to each contract
for the Base Building Work language to the effect that the contract may be
assigned to, and/or assumed by, Lessee or Guarantor.


(l)    Notwithstanding anything contained herein to the contrary, if the Base
Building Work Substantial Completion Date has not been achieved as a result of
Force Majeure within three (3) years from the date of Lessor's receipt of
unappealable Permits and Approvals, TIME BEING OF THE ESSENCE (the "Outside
Date"), then, and in such event, as Lessee's sole remedy, Lessee may cancel this
Lease upon notice to Lessor, which notice shall be given within thirty (30) days
after the Outside Date (time being of the essence in the giving of such notice)
(the "Termination Notice Deadline") and, unless all of Lessor's obligations
which are conditions precedent to the Commencement Date have been satisfied by
Lessor within thirty (30) days after Lessor's receipt of Lessee's notice, this
Lease shall terminate upon expiration of said thirty (30) day period and the
parties shall be released from their respective obligations under this Lease
except that Lessor shall reimburse to Lessee any prepaid rent. There shall be no
such termination right hereunder to the extent Lessor is delayed in delivering
possession of the Premises

30

--------------------------------------------------------------------------------




by reason of Lessee Delays.


If Tenant shall exercise Tenant's option to terminate hereunder, then Tenant
shall reimburse Landlord for the Construction Allowance paid by Landlord
pursuant to Exhibit D of this Lease. If the Force Majeure event is covered by
Tenant's insurance for the Tenant Improvements, Tenant may either (i) retain the
proceeds of such insurance applicable to the Tenant Improvements and reimburse
Landlord directly the amount of the Construction Allowance paid by Landlord or
(ii) direct payment of such proceeds to Landlord and reimburse Landlord for the
amount, if any, by which the Construction Allowance paid by Landlord exceeds
such insurance proceeds applicable to the Tenant Improvements are paid to
Landlord. If the amount of the insurance proceeds covering the Tenant
Improvements exceeds the Construction Allowance paid by Landlord, such excess
insurance proceeds may be retained by Tenant. Any insurance proceeds payable
with respect to the core and shell of the Building shall be retained solely by
Landlord. Any reimbursement by Tenant required hereunder shall be made within
ten (10) business days after Tenant's receipt of Landlord's invoice therefor.


28.WAIVER OF TRIAL BY JURY:


To the extent such waiver is permitted by law, the parties waive trial by jury
in any action or proceeding brought in connection with this Lease or the
Premises.


29.LATE CHARGE:


Anything in this Lease to the contrary notwithstanding, at Lessor's option,
Lessee shall pay a ''Late Charge" of five percent (5%) of any installment of
Fixed Basic Rent or Additional Rent not paid or paid more than ten (10) days
after the due date thereof, to cover the extra expense involved in handling
delinquent payments, said Late Charge to be considered Additional Rent. The
amount of the Late Charge to be paid by Lessee shall be reassessed and added to
Lessee's obligations for each successive monthly period until paid.


30.LESSEE'S INSURANCE:


(a)Lessee covenants to provide at Lessee's cost and expense on or before the
earlier of (i) the Commencement Date, or (ii) Lessee's entering the Premises for
the purpose of completing any improvement work, and to keep in full force and
effect during the entire Term and so long thereafter as Lessee, or anyone
claiming by, through or under Lessee, shall occupy the Premises, insurance
coverage as follows:


(i)    Commercial General Liability Insurance with contractual liability
endorsements with respect to the Premises and the business of Lessee in which
Lessee shall be adequately covered under limits of liability of not less than
FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00) combined single limit per
occurrence for bodily or personal injury (including death) and property damage.
Such insurance may be carried (x) under a blanket policy covering the Premises
and other locations of Lessee, if any, provided that each such policy shall in
all respects comply with this Article and shall specify that the portion of the
total coverage of such policy that is allocated to the Premises is in the
amounts required pursuant to this Article 30 and (y) under a primary liability
policy of not less than ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) and the
balance under an umbrella policy. Notwithstanding anything to the contrary
contained in this Lease, the carrying of insurance by Lessee in compliance with
this Article 30 shall not modify, reduce, limit or impair Lessee's obligations
and liability under Article 33 hereof.


(ii)    Fire and Extended Coverage, Vandalism, Malicious Mischief, Sprinkler
Leakage and Special Extended Coverage Insurance in an amount adequate to cover
the cost of replacement of Lessee's Property. Lessor shall not be liable for any
damage to such property of Lessee by fire or other peril includable in the
coverage afforded by the standard form of fire insurance policy with extended
coverage endorsement attached (whether or not such coverage is in effect), no
matter how caused, it being understood that Lessee will look solely to its
insurer for reimbursement.


(iii)    Worker's Compensation Insurance in the minimum statutory amount
covering all persons employed by Lessee.


(iv)     Said limits shall be subject to periodic review by Lessor, in
consultation with Lessee, and after such joint review, Lessor reserves the right
to increase said coverage limits if, in the reasonable opinion of Lessor, said
coverage becomes inadequate and is less than that commonly maintained by tenants
in similar buildings in the area by tenants making similar uses. On or before
the applicable Commencement Date, and thereafter upon the renewal of such
policies, Lessee shall provide Lessor evidence of the insurance coverage
required herein in form ACORD 28 with respect to property insurance and ACORD
25-S with

31

--------------------------------------------------------------------------------




respect to liability insurance (or the equivalent) for each of the insurance
policies Lessee is required to carry in compliance with its obligations under
this Lease.


(b)    All of the aforesaid insurance shall (i) name Lessor, Mack-Cali Realty,
L.P., Mack-Cali Realty Corporation and Lessor's mortgagee, if any, as an
additional insured where permissible; (ii) be written by one or more responsible
insurance companies licensed in the State of New Jersey with an AM Best Rating
of A- or greater; (iii) contain endorsements substantially as follows: "It is
understood and agreed that the insurer will give to Lessor, or any successor
lessor, c/o Mack-Cali Realty Corporation, P.O. Box 7817, Edison, New Jersey
08818-7817, thirty (30) days prior written notice of any cancellation of this
policy."; and (iv) shall be written on an "occurrence" basis and not on a
"claims made" basis.


(c)    Lessee shall be solely responsible for payment of premium and Lessor or
its designee shall not be required to pay any premium for such insurance. Lessee
shall deliver to Lessor at least fifteen (15) days prior to the expiration of
such policy, a certificate it being the intention of the parties hereto that the
insurance required under the terms hereof shall be continuous during the entire
Term of this Lease and any other period of time during which pursuant to the
Term hereof, said insurance is required. Any insurance carried by Lessee shall
be in excess of and will not contribute with the insurance carried by Lessor for
injuries or damage arising out of the Premises.


(d)    Lessee agrees, at its own cost and expense, to comply with all rules and
regulations of the National Fire Protection Association (NFPA) National Fire
Code.


(e)    Lessor makes no representation that the limits of liability specified to
be carried by Lessee or Lessor under the terms of this Lease are adequate to
protect Lessee against Lessee's undertaking under this Article 30, and in the
event Lessee believes that any such insurance coverage called for under this
Lease is insufficient, Lessee shall provide, at its own expense, such additional
insurance as Lessee deems adequate.


(f)    In the event the Premises or its contents are damaged or destroyed by
fire or other casualty which is capable of being insured against under a
customarily issued property insurance policy, (i) Lessor hereby waives its
rights, if any, against Lessee with respect to such damage or destruction, even
if said fire or other casualty shall have been caused, in whole or in part, by
the negligence of Lessee, its agents, employees, representatives or contractors,
and (ii) Lessee hereby waives its rights, if any, against Lessor with respect to
such damage, or destruction, even if said fire or other casualty shall have been
caused, in whole or in part, by the negligence of Lessor, its agents, employees,
representatives or contractors.


(g)    Should Lessee fail to maintain the insurance coverage as set forth in
this Article 30, and such failure continues for thirty (30) days after written
notice, then Lessee shall be in default hereunder and shall be deemed to have
breached its covenants as set forth herein.


(h)    Notwithstanding anything contained herein to the contrary, however,
Lessor acknowledges that Lessee is self-insured for certain coverages and limits
set forth herein, and such self-insurance shall be accepted by Lessor in lieu of
the other terms hereof to the extent of such self-insurance; provided, however,
that Lessee may only self-insure for the coverages set forth herein if the net
worth of Lessee (and the Guarantor, collectively) shall exceed $500.000. If at
any time neither Lessee nor the Guarantor is a public corporation, then upon
lessor’s request, Lessee shall submit to Lessor audited financial statements of
lessee and Guarantor, certified by a nationally recognized certified public
accounting firm evidencing the net worth of Lessee and Guarantor. If, at any
time, the collective net worth of Lessee and the Guarantor falls below $500,000,
then lessee shall obtain the insurance required hereunder from a third party
insurance company in accordance with Setion 30b. above.


(i)    Building Insurance: Lessee, at its sole cost and expense, shall obtain
and maintain throughout the Term of this Lease, an "All Risk" insurance policy
insuring the Building and other improvements located on the Property against
loss or damage by perils included in "All Risk" coverage, including, but not
limited to, fire, extended coverages, vandalism, malicious mischief, earth
movement, flood and other water damage, sprinkler leakage, windstorm and
collapse. Lessee, at its sole cost and expense, shall also obtain and maintain
throughout the Term of this Lease insurance coverage for the operation of and
damage to or resulting from the 'operation of boilers, pressure vessels, and
other machinery and equipment, including the operation of electrical equipment.
The policy(ies) must include coverage for debris removal and must be in an
amount adequate to provide, and include coverage to provide, for the full
replacement cost of the Building and other improvements (excluding foundations,
excavations, grading, and backfilling) with materials of like kind and quality
and in accordance with building and/or zoning codes, ordinances, and laws
affecting rebuilding/repair. The policy(ies) shall also include coverage for
loss of rental income and other continuing costs to Lessor (i.e. utilities, and
other Operating Costs) for the full period of time it would take to
repair/restore the Building and other improvements. The policy(ies) shall not
include any coinsurance provisions. Lessor, Mack-Cali Realty Corporation,
Mack-Cali Realty, L.P. and, if requested, Lessor's mortgagee, if any, shall each
be included as insureds on the policy

32

--------------------------------------------------------------------------------




(ies), and, subject to the terms of the SNDA required under Article 15 of this
Lease (including, but not limited to, the provision addressing the adjustment of
insurance proceeds and the allocation of the same to the restoration of the
Property) Lessor shall make all final decisions with respect to the adjustment
of any loss covered by the insurance required to be carried by Lessee hereunder.
Lessor shall be the loss payee on the policy(ies) with respect to losses at this
Building and on the Property. Lessor's mortgagee, if any, shall be named as
mortgagee with respect to the Building and Property and, subject to the terms
of, the aforementioned SNDA, Lessee shall comply with any other requirements of
Lessor's mortgagee, if any, with respect to the insurance for the Building and
Property. If there is no mortgage on the Property, the parties shall allocate
the insurance proceeds as provided in Article 10 of this Lease.


Lessee shall be permitted to carry a commercially reasonable deductible which
shall not exceed $100,000.00 for property insurance (other than flood and wind
perils which shall include a commercially reasonable deductible). Lessee shall
indemnify, defend and hold Lessor harmless from and against all claims, losses,
liabilities, damages, costs and expenses, including reasonable attorneys' fees,
arising from any claim that is covered or would be covered under the insurance
required hereunder, to the extent of the deductible and, in the event Lessee
failed to maintain all required insurance coverage, or any part thereof, shall
further indemnify Lessor for any claim, loss and/or damage which would have been
covered if the proper insurance has been maintained. Notwithstanding anything to
the contrary contained in this Lease, the carrying of insurance by Lessee in
compliance with this Article 30 shall not modify, reduce, limit or impair
Lessee's obligations and liability under Article 33 of the Lease. No acceptance
by Lessor, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation, or Lessor's
mortgagee of any insurer shall be construed to be a representation,
certification, or warranty of such insurer's solvency, and no acceptance by
Lessor, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation, or Lessor's
mortgagee as to the amount, type, and/or form of any insurance shall be
construed to be a representation, 'certification, or warranty of the sufficiency
of such insurance. Further, no acceptance by Lessor, Mack-Cali Realty, L.P.,
Mack-Cali Realty Corporation, or Lessor's mortgagee of evidence of insurance
coverage which does not fully comply with all of the requirements of this Lease
shall prejudice Lessor or any other party in the event of loss or damage nor
shall it relieve Lessee of any obligation to provide all insurance and coverage
required herein.


In addition to the coverages set forth above, Lessee shall obtain and maintain
throughout the Term of this Lease coverage for terrorism under both the property
and liability policies in form and amounts satisfactory to Lessor, Mack-Cali
Realty, L.P., Mack-Cali Realty Corporation and Lessor's mortagee, if any, but
only to the extent available, from time to time, at commercially reasonable
cost.


The coverage provided by Lessee shall provide the primary coverage to Lessor and
Mack-Cali Realty, L.P., Mack-Cali Realty Corporation and, if requested, Lessor's
mortgagee, if any, for the Building and Property. All policies maintained by
Lessee shall include a waiver of subrogation against Lessor, Mack-Cali Realty,
L.P., Mack-Cali Realty Corporation and Lessor's mortgagee, if any.


The insurance carriers providing Lessee's coverage shall have a minimum rating
by A.M. Best Company of A- or better and a financial size category rating of at
least VIII.


All policies shall contain an endorsement providing thirty (30) days prior
written notice of cancellation or non-renewal to Lessor.


Lessee shall provide evidence of Lessee's insurance coverage hereunder in a
format reasonably acceptable to Lessor, Mack-Cali Realty, L.P., Mack-Cali Realty
Corporation and Lessor's mortgagee, if any. Upon Lessor's request, in the event
of a loss involving Lessor, Mack-Cali Realty, L.P. and/or Mack-Cali Realty
Corporation, Lessee shall provide complete copies of the applicable policies,
certified if requested, to Lessor. If policies are not available, binders,
signed by the issuing insurance companies, shall be provided to Lessor with
copies of all policy forms attached.


The coverage limits set forth herein shall be subject to periodic review and
Lessor reserves the right to increase said coverage limits if, in the reasonable
opinion of Lessor, said coverage becomes inadequate and is less than that
commonly maintained by owners of similar buildings in the area.


(j)     Lessor will cause The Gale Construction Company L.L.C. ("GCC") to
provide two (2) years completed operations coverage from the Commencement Date
and name Lessee as an additional insured. If reasonably available, then at
Lessee's Option, Lessor shall cause GCC to provide such operations coverage for
the full ten (10) year period from the Commencement Date. Any additional
premiums payable by Lessor for such extended coverage (i.e. beyond the initial
two (2) years) shall be borne solely by Lessee.



33

--------------------------------------------------------------------------------




31.NO OTHER REPRESENTATIONS:


No representations or promises shall be binding on the parties hereto except
those representations and promises contained herein or in some future writing
signed by the party making such representation(s) or promise(s).


32.    QUIET ENJOYMENT:


Lessor, covenants that if, and so long as, Lessee pays Fixed Basic Rent, and any
Additional Rent as herein provided, and performs Lessee's covenants hereof after
notice and prior to the expiration of any applicable cure periods, Lessor shall
do nothing to affect Lessee's right to peaceably and quietly have, hold and
enjoy the Premises for the Term herein mentioned, subject to the provisions of
this Lease.


33.    INDEMNITY:


Subject to the provisions of Section 30(f) of this Lease, Lessee shall defend,
indemnify and save harmless Lessor and its agents against and from; (a) any and
all claims (i) arising from (x) the conduct or management by Lessee, its
subtenants, licensees, its or their employees, agents, contractors or invitees
on the Premises or of any business therein; or (y) any work or thing whatsoever
done, or any condition created (other than by Lessor for Lessor's or Lessee's
account) in or about the Premises during the Term of this Lease, or during the
period of time, if any, prior to the Commencement Date that Lessee may have been
given access to the Premises, or (z) any default by Lessee, beyond any
applicable grace period, under the terms, covenants and conditions of this Lease
or (ii) arising 'from any negligent or otherwise wrongful act or omission of
Lessee or any of its subtenants or licensees or its or their employees, agents,
contractors or invitees, and (b) all reasonable costs, expenses and liabilities
including attorney's fees and disbursements incurred in or in connection with
each such claim, action or proceeding brought thereon. In case any action or
proceeding be brought against Lessor by reason of any such claim, Lessee, upon
notice from Lessor, shall resist and defend such action or proceeding with
counsel reasonably acceptable to Lessor. Notwithstanding the foregoing, in no
event shall Lessee be required to indemnify Lessor against any claim to the
extent resulting from Lessor's negligence or willful misconduct.


Subject to the provisions of Section 30(f) of this Lease, Lessor shall defend,
indemnify and save harmless Lessee and its agents against and from; (a) any and
all claims (i) arising from (x) the conduct or management by Lessor, its
employees, agents or contractors in the Property but outside of the Building;
(y) any work or thing whatsoever done, or any condition created (other than by
Lessee) in or about the Property or (z) any default by Lessor under the terms,
covenants and conditions of this Lease beyond applicable notice and cure
periods; or (ii) arising from any negligent or otherwise wrongful act or
omission of Lessor or any of its employees, agents or contractors (other than by
Lessee), and (b) all reasonable costs and expenses, as well as liabilities
including attorney's fees and disbursements incurred in or in connection with
each such claim, action (or proceeding brought thereon. In case any action or
proceeding be brought against Lessee, by reason of any such claim, Lessor, upon
notice from Lessee, shall resist and defend such action or proceeding with
counsel reasonably acceptable to Lessee. Notwithstanding the foregoing, in no
event shall Lessor be required to indemnify Lessee against any claim to the
extent resulting from Lessee's negligence or willful misconduct.


34.    ARTICLE HEADINGS:


The article headings in this Lease and position of its prov1s10ns are intended
for convenience only and shall not be taken into consideration in any
construction or interpretation of this Lease or any of its provisions.


35.    APPLICABILITY TO HEIRS AND ASSIGNS:


The provisions of this Lease shall apply to, bind and inure to the benefit of
Lessor and Lessee, and their respective heirs, successors, legal representatives
and assigns. It is understood that the term "Lessor" as used in this Lease means
only the owner, a mortgagee in possession or a term lessee of the Building, so
that in the event of any sale of the Building or of any lease thereof, or if a
mortgagee shall take possession of the Premises, the Lessor herein shall be and
hereby is entirely freed and relieved of all covenants and obligations of Lessor
hereunder accruing thereafter, provided such purchaser or the mortgagee in
possession shall expressly assume and agree to carry out any and all covenants
and obligations of Lessor hereunder.


36.    PARKING SPACES:


Lessee's occupancy of the Premises shall include the use of the number of
parking spaces as set forth in Section 10 of the Preamble at no cost, which
shall be available 24 hours per day, every day of the year. Lessor shall not be
responsible for any

34

--------------------------------------------------------------------------------




damage or theft of any vehicle in the parking area and shall not be required to
keep parking spaces clear of unauthorized vehicles or to otherwise supervise the
use of the parking area. There shall be no charge to Lessee for parking. Lessor
and Lessee shall cooperate with each other to achieve not less than the number
of parking spaces set forth on the site plan attached hereto as Exhibit A-1 (and
shall use reasonable efforts to obtain 4 spaces per thousand square feet), and
to the extent that the number of parking spaces approved for the Property is at
a ratio greater than 3.5 spaces per thousand rentable square feet, Lessee shall
be entitled to the use of such increased ratio of parking spaces; however,
Lessee agrees that Lessor may reduce said number of parking spaces if the
municipal authorities object to said ratio (but in no event less than 3.5 spaces
per thousand square feet). Lessee shall have the right at its cost and expense
to install access gates, subject to the reasonable approval of Lessor, not to be
unreasonably withheld conditioned or delayed, and further subject to Lessee
obtaining at Lessee's sole cost and expense, all governmental approvals in
connection therewith. Lessor shall evaluate with Lessee the feasibility of a
parking garage on the Land to reduce the heat island effect, provided, however,
that all costs associated with same, including all costs to obtain governmental
approvals and design and construction of the garage shall be borne solely by
Lessee.


37.    LIABILITY FOR LOSS OF PROPERTY:


Subject to the provisions of Section 33, Lessor shall not be liable for any loss
of property from any cause whatsoever, including but not limited to theft or
burglary from the Premises, and any such loss arising from the negligence of
Lessor, its agents, servants or invitees, or from defects, errors or omissions
in the construction or design of the Premises and/or the Building, including the
structural and non-structural portions thereof, and Lessee covenants and agrees
to make no claim for any such loss at any time. The release from liability set
forth above shall not be deemed to release Lessor from Lessor's obligation to
perform its obligations under this Lease.


38    PARTIAL INVALIDITY:


If any of the provisions of this Lease, or the application thereof to any person
or circumstances, shall to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such provision or provisions to
persons or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.


39.    LESSEE'S BROKER:


Lessee and Lessor each represent and warrant to the other that it has dealt with
no broker other than Lessee's Broker in connection with this Lease and each
agrees to indemnify and hold the other (and Lessee agrees to indemnify Lessor's
mortgagee(s), if applicable) harmless from any and all claims of other brokers
claiming to have represented the indemnifying party and reasonable expenses in
connection therewith arising out of or in connection with the negotiation of or
the entering into this Lease. Lessor agrees to pay a commission to Lessee's
Broker in accordance with a separate written agreement. In no event shall
Lessor's mortgagee(s) have any obligation to any broker involved in this
transaction.


40.    PERSONAL LIABILITY:


Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Lessor, that there shall be absolutely no
personal liability on the part of Lessor,. its constituent members (to include
but not be limited to, officers, directors, partnered and trustees) their
respective successors, assigns or any mortgagee in possession (for the; purposes
of this Article, collectively referred to as "Lessor"), with respect to any of
the terms, covenants and conditions of this Lease, and that Lessee shall look
solely to the equity of Lessor in the Building for the satisfaction of each and
every remedy of Lessee in the event of any breach by Lessor of any of the terms,
covenants and conditions of this Lease to be performed by Lessor, such
exculpation of liability to be absolute and without any exceptions whatsoever.
For purposes of the preceding sentence, "equity of Lessor in the Building" shall
be deemed to include all rents, issues and profits received by Lessor (but only
to the extent such rents, issues and profits are not used to pay debt service
(including principal and interest) on, the Building and Land).


The obligations of Lessee under this Lease do not constitute personal
obligations of the individual partners, shareholders, directors, officers,
constituent members, employees or agents of Lessee. Lessor will not seek
recourse against the individual partners, shareholders, directors, officers,
constituent members, employees or agents of Lessee or any of their personal
assets for such satisfaction.



35

--------------------------------------------------------------------------------




41.    NO OPTION:


The submission of this Lease for examination does not constitute a reservation
of, or option for, the Premises, and this Lease becomes effective as a Lease
only upon execution and delivery thereof by Lessor and Lessee.


42.    DEFINITIONS:


(a)Force Majeure - Force Majeure shall mean and include those situations beyond
Lessor's or Lessee's reasonable control, including by way of example and not by
way of limitation, acts of God; accidents; repairs; strikes; shortages of labor,
supplies or materials; inclement weather; or, where applicable, the passage of
time while waiting for an adjustment or insurance proceeds. Any time limits
required to be met by either party hereunder, whether specifically made subject
to Force Majeure or not, except those related to the payment of Fixed Basic Rent
or Additional Rent, shall, unless specifically stated to the contrary elsewhere
in this Lease, be automatically extended by the number of days by which any
performance called for is delayed due to Force Majeure.


(b)Common Areas - shall include all that area outside the Building including but
not limited to parking areas, sidewalks, curbs, grounds, on site water lines,
electric lines, gas lines, sanitary sewer lines and storm water lines, and
roadways associated with the Property and the Mack-Cali Business Campus. Lessee
shall have the exclusive right to use the parking areas located within the
Property. Lessee shall have use of the Common Areas, subject to reasonable
rules, regulations, protocols and practices promulgated by Lessor from time to
time.


(c)Affiliate - shall mean a corporation or other entity controlled by,
controlling or under common control with Lessor or Lessee, as the case may be.
As used in this Lease, the terms "control", "controlled by" or "under common
control with" shall mean ownership of (x) more than fifty percent (50%) of the
outstanding voting stock of a corporation (or other majority equity and control
interest if not a corporation), and (y) the possession of power to direct or
cause the direction of j:b.e management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or
according to the provisions of a contract.


43.    LEASE COMMENCEMENT:


Except as otherwise provided in this Lease to the contrary, if Lessor, for any
reason whatsoever, cannot deliver possession of the Premises to Lessee at the
Commencement Date, this Lease shall not be void or voidable, nor shall Lessor be
liable to Lessee for any loss or damage resulting therefrom, but in that event,
the Term shall be for the full term as specified above to commence from and
after the date Lessor shall have delivered possession of the Premises to Lessee
and to expire midnight of the Expiration Date, and if requested by Lessor,
Lessor and Lessee shall, ratify and confirm said Commencement and Expiration
Dates by completing and signing Exhibit G attached hereto and made a part
hereof.


44.    NOTICES:


Any notice by either party to the other shall be in writing and shall be deemed
to have been duly given only if (i) delivered personally or (ii) sent by
registered mail or certified mail return receipt requested in a postage paid
envelope addressed or (iii) sent by nationally recognized overnight delivery
service (providing evidence of receipt), if to Lessee, at Lessee's address set
forth above, if to Lessor, at Lessor's address as set forth above, attention:
President and Chief Executive Officer, with a copy to: Executive Vice President
and General Counsel and, with respect to personal delivery or overnight
delivery, Lessor's address for notices shall be 343 Thornall Street, Edison, New
Jersey 08837-2206, addressed to the individuals set forth hereinabove; or, to
either at such other address; as Lessee or Lessor, respectively, may designate
in writing. Notice shall be deemed to have been duly given, if delivered
personally, on delivery thereof, if mailed, on the date received by the other
party or if sent by overnight delivery service, the next business day. Any
rejection or refusal to accept delivery by either party shall constitute receipt
of such notice by the rejecting or refusing party.


45.    ACCORD AND SATISFACTION:


No payment by Lessee or receipt by Lessor of a lesser amount than the rent and
additional charges payable hereunder shall be deemed to be other than a payment
on account of the earliest stipulated Fixed Basic Rent and Additional Rent, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment for Fixed Basic Rent or Additional Rent be deemed an accord and
satisfaction, and Lessor may accept such check or payment without prejudice to
Lessor's right to recover the balance of such Fixed Basic Rent and Additional
Rent or pursue any other remedy provided herein or by law.



36

--------------------------------------------------------------------------------




46.    EFFECT OF WAIVERS:


No failure by Lessor or Lessee to insist upon the strict performance of any
covenant, agreement, term or condition of this Lease, or to exercise any right
or remedy consequent upon a breach thereof, and no acceptance of full or partial
rent during the continuance of any such breach, shall constitute a waiver of any
such breach or of such covenant, agreement, term or condition. No consent, or
waiver, express or implied, by Lessor or Lessee to or of any breach of any
covenant, condition or duty of Lessee or Lessor, as the case may be, shall be
construed as a consent or waiver to or of any other breach of the same or any
other covenant, condition or duty, unless signed in writing by the party
granting such consent or waiver.


47.    ATTORNEYS FEES:


In the event that either party shall prevail in any litigation pursuant to this
Lease, the prevailing party shall be entitled to recover from the other party
reasonable attorney's fees fixed by the court and part of any final judgment
rendered.


48.    MORTGAGEE'S NOTICE AND OPPORTUNITY TO CURE:


Lessee agrees to give any mortgagees and/or trust deed holders, by registered
mail, a copy of any notice of default served upon Lessor, provided that, prior
to such notice, Lessee has been notified in writing (by way of notice of
assignment of rents and leases or otherwise) of the address of such mortgagees
and/or trust deed holders. Lessee further agrees that, if Lessor shall have
failed to cure such default within the time provided for in this Lease, then the
mortgagees and/or trust deed holders shall have an additional thirty (30) days
within which to cure such default, or if such default cannot be cured within
that time, then such additional time as may be necessary, if within such thirty
(30) days, any mortgagee and/or trust deed holder has commenced and is
diligently pursuing the remedies necessary to cure such default (including but
not limited to commencement of foreclosure proceedings if necessary to effect
such cure), in which event this Lease shall not be terminated while such
remedies are being so diligently pursued. Notwithstanding the foregoing, in the
event of any conflict or inconsistency between the SNDA and this Article, the
terms and conditions of the SNDA shall govern.


49.    LESSOR'S RESERVED RIGHT:


Lessor and Lessee acknowledge that the Premises are in a building which is not
open to the general public. Access to the Building is restricted to Lessee, its
agents, employees and contractors and invited visitors to the extent provided in
this Lease.


50.    CORPORATE AUTHORITY:


If Lessee is a corporation, Lessee represents and warrants that this Lease has
been duly authorized and approved by the corporation's Board of Directors.
Lessee represents and warrants to Lessor (i) that neither Lessee nor any person
or entity that directly owns a ten percent (10%) or greater equity interest in
Lessee nor any of its officers, directors or managing members is a person or
entity (collectively, "Lessee and Others in Interest") with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control ("OFAC") of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including Executive Order 13224 signed on
September 24, 2001 (the "Executive Order") and entitled "Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism"), or other governmental action, (ii) that Lessee and Others in
Interest's activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated thereunder (as amended from time to time, the "Money Laundering
Act"), and (iii) that throughout the Term Lessee shall comply with the Executive
Order and with the Money Laundering Act.


Lessor represents and warrants that this Lease has been duly authorized and
approved by a member of Lessor with the authority to do so. Lessor represents
and warrants to Lessee (i) that neither Lessor nor any person or entity that
directly owns a ten percent (10%) or greater equity interest in Lessor nor any
of its officers, directors or managing members is a person or entity
(collectively, "Lessor and Others in Interest") with whom U.S. persons or
entities are restricted from doing business under regulations of the
OFAC(including those named on OFAC's Specially Designated and Blocked Persons
List) or under any statute,, executive order (including Executive Order 13224
signed on September 24, 2001 (the "Executive Order") and entitled "Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism"), or other governmental action, (ii) that Lessor
and Others in Interest's activities do not violate the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the regulations
or orders promulgated thereunder (as amended from time to time, the "Money
Laundering Act"), and (iii) that throughout the Term Lessor shall comply with
the Executive Order and with the Money Laundering Act.



37

--------------------------------------------------------------------------------




51.    SIGNS:


Lessor has provided a monument(s) at the Property. Lessee, at Lessee's sole cost
and expense, shall construct the sign and mount it to each monument. The size
and design of the monument signage shall be subject to Lessor's reasonable
approval, which shall not be unreasonably withheld, conditioned or delayed.
Lessee shall pay for all other signs installed by Lessee such as, but not
limited to: (i) exterior signs as shown on Exhibit I attached hereto and made a
part hereof; (ii) elevator lobby signage on floors completely occupied by
Lessee; (iii) top position on any present or future pylon signage, if any, in an
area equivalent to Lessee's pro rata share (based upon the square footage
occupied by Lessee as compared to the other lessees utilizing the pylon); (iv)
entry door signage; (v) building facade signs; and (vi) electronic directory
system mutually acceptable to Lessor and Lessee. All signage visible to the
outside of the Building shall be subject to Lessor's reasonable approval, which
shall not be unreasonably withheld, conditioned or delayed. Approval by Lessor
shall not be deemed approval by governmental authorities. Lessee, at its sole '
cost and expense, shall obtain all such approvals from governmental authorities.
During the term of this Lease, provided that Lessee, Lessee's Affiliates and/or
Lessee's Vendors are in occupancy of all of the Building, Lessor shall not name
the Building or place any signs on the Building or the Property, except that
Lessor shall be entitled to (i) place a sign containing Lessor's or its
affiliate(s) name(s) and logo on the wall of the Building near the entry no
larger than 6" by 12" that says owned by Mack-Cali (or its affiliate) with its
telephone number and (ii) install ordinary signs typically used in connection
with the operation of Class A office buildings.


52.    OPTIONS TO EXTEND:


(a)    If this Lease shall then be in full force and effect, and Lessee is not
in default under this Lease beyond applicable notice and grace periods, Lessee
shall have the option to extend the Term of this Lease for two (2) successive
periods of between five (5) and ten (10) years each (each, an "Extension Term"
and the first (1st) five (5)-ten (10) year renewal period being the "First
Extension Term" and the second (2nd) five (5)-ten (10) year period being the
"Second Extension Term"). The First Extension Term shall commence on the day
after the Expiration Date. Lessee shall give Lessor notice of Lessee's election
to extend the Term no earlier than twenty-four (24) months prior to the
Expiration Date nor later than sixteen (16) months prior to the Expiration Date.
The Second Extension Term shall commence on the day immediately following the
expiration date of the First Extension Term; provided, however, that Lessee
shall give Lessor notice of Lessee's election to extend the Term no earlier than
twenty-four (24) months prior to the expiration date of the First Extension Term
nor later than sixteen (16) months prior to the expiration date of the First
Extension Term. Time shall be of the essence in connection with the exercise of
Lessee's option pursuant to this Article. Each notice of election for an
Extension Term shall specify the length of such Extension Term between five (5)
and ten (10) years.


(b)    Intentionally omitted.


(c)    Such extension of the Term of this Lease shall be upon the same covenants
and conditions, as herein set forth except for the Fixed Basic Rent (which shall
be determined in the manner set forth below) and Lessee shall have no further
right to extend the Term of this Lease after the exercise of the two (2) options
described in paragraph (a) hereof. If Lessee shall duly give notice of its
election to extend the Term of this Lease, such Extension Term (for which notice
of election has been given) shall be added to and become a part of the Term of
this Lease (but shall not be considered a part of the initial Term), and any
reference in this Lease to the "Term of this Lease", the "Term hereof, or any
similar expression shall be deemed to include such Extension Term, and, in
addition, the term "Expiration Date" shall thereafter mean the last day of such
Extension Term. Lessor shall have no obligation to perform any alteration or
preparatory work in and to the Premises and Lessee shall continue possession
thereof in its "as is" condition.


(d)    If Lessee exercises its option for an Extension Term, the Fixed Basic
Rent during the Extension Term in question shall be ninety-five percent (95%) of
the fair market rent for the Premises, as hereinafter set forth.


(e)    Lessor and Lessee shall use their reasonable efforts, within thirty (30)
days after Lessor receives Lessee's notice of its election to extend the Term of
this Lease for the Extension Term ("Negotiation Period"), to agree upon the
Fixed Basic Rent to be paid by Lessee during such Extension Term in question. If
Lessor and Lessee shall agree upon the Fixed Basic Rent for the Extension Term,
the parties shall promptly execute an amendment to this Lease stating the Fixed
Basic Rent for the Extension Term in question.


(f)    If the parties are unable to agree on the Fixed Basic Rent for the
Extension Term in question during the Negotiation Period, then within fifteen
(15) days after notice from the other party, given after expiration of the
Negotiation Period, each party, at its cost and upon notice to the other party,
shall appoint a person to act as an appraiser hereunder, to determine the fair
market rent for the Premises for the Extension Term. Each such person shall be
an appraiser, having the MAI designation

38

--------------------------------------------------------------------------------




from the Appraisal Institute (or its successor organization), with at least ten
(10) years' active commercial real estate appraisal experience (involving the
leasing of office space as agent for both lessors and lessees) in Morris County,
New Jersey. If a party does not appoint a person to act as an appraiser within
said fifteen (15) day period, the person appointed by the other party shall be
the sole appraiser and shall determine the aforesaid fair market rent. Each
notice containing the name of a person to act as appraiser shall contain also
the person's address. Before proceeding to establish the fair market rent, the
appraisers shall subscribe and swear to an oath fairly and impartially to
determine such rent.


If the two (2) appraisers are appointed by the parties as stated in the
immediately preceding paragraph, they shall meet promptly and attempt to
determine the fair market rent. If they are unable to agree within thirty (30)
days after the appointment of the second appraiser, they shall each set forth in
writing to the other their determination of the fair market rent and attempt to
select a third person meeting the qualifications stated in the immediately
preceding paragraph within fifteen (15) days after the last day the two (2)
appraisers are given to determine the fair market rent. If they are unable to
agree on the third person to act as appraiser within said fifteen (15) day
period, the third person shall be appointed by the American Arbitration
Association (or any successor thereto) ("Association"), upon the application of
Lessor or Lessee to the office of the Association nearest to the Building. The
person 'appointed to act as appraiser by the Association shall be required to
meet the qualifications stated in the immediately preceding paragraph. Each of
the parties shall bear fifty percent (50%) of the cost of appointing the third
person and of paying the third person's fees. The third person, however
selected, shall be required to take an oath similar to that described above.


The third appraiser shall conduct such hearing and investigations as he/she may
deem appropriate and shall, within thirty (30) days after the date of his/her
appointment, determine the fair market rent by selecting the fair market rent
determined by either the appraiser selected by Lessor or the appraiser selected
by Lessee. The third appraiser shall have no discretion other than to choose the
fair market rent determined by one of the other two appraisers by the process
commonly known as "baseball arbitration".


(g)    After the fair market rent for the Extension Term in question has been
determined by the appraiser or appraisers and the appraiser or appraisers shall
have notified the parties, at the request of either party, both parties shall
execute and deliver to each other an amendment of this Lease stating the Fixed
Basic Rent for the Extension Term in question.


(h)    If the Fixed Basic Rent for the Extension Term in question has not been
agreed to or established prior to the commencement of the Extension Term, then
Lessee shall pay to Lessor an annual rent ("Temporary Rent"), which Temporary
Rent shall be increased by 1.76% of the Fixed Basic Rent payable by Lessee for
the last year of the Term immediately preceding the Extension Term in question.
Thereafter, if the parties shall agree upon a Fixed Basic Rent, or the Fixed
Basic Rent shall be established upon the determination of the fair market rent
by the appraiser or appraisers, at a rate at variance with the Temporary Rent:


(i)    if such Fixed Basic Rent is greater than the Temporary Rent, Lessee shall
promptly pay to Lessor the difference between the Fixed Basic Rent determined by
agreement or the appraisal process and the Temporary Rent; or (ii) if such Fixed
Basic Rent is less than the Temporary Rent, Lessor shall credit to Lessee's
subsequent monthly installments of Fixed Basic Rent, the difference between the
Temporary Rent and the Fixed Basic Rent determined by agreement or the appraisal
process.


(j)    In determining the fair market rent during the Extension Term, the
appraiser or appraisers shall be required to take into account the rentals at
which non-renewal leases of comparable size, quality and floor height (as of the
last day of the initial Term or First Extension Term, as the case may be), for
comparable term leases without renewal options with the lessor and lessee each
acting prudently, with knowledge and for self-interest, and assuming that
neither is under undue duress, in the Building and in comparable office
buildings in Morris County, New Jersey (including quality and age of the
Building) for lessees of similar size and credit, which comparable rentals will
be adjusted to reflect escalation clauses, services to be provided and all
concessions then being granted by lessors to lessees (e.g. free rent, brokerage
fees, moving expenses, fit-out allowances and tenant improvements) to the extent
provided to Lessee from Lessor for the Extension Term.


(k)    The option granted to Lessee under this Article may be exercised only by
Lessee,an Affiliate of Lessee, and permitted successors and assigns, and not by
any sublessee or any successor to the interest of Lessee by reason of any action
under the Bankruptcy Code, or by any public officer, custodian, receiver, United
States Trustee, trustee or liquidator of Lessee or substantially all of Lessee's
property. Notwithstanding the foregoing, Lessee shall have no right to extend
the Term unless, at the time it gives notice of its election, Lessee, Affiliates
of Lessee or permitted assignees under Section 8c. of this Lease (including
Lessee's Vendors) shall be in occupancy of at least fifty percent (50%) of the
Premises.



39

--------------------------------------------------------------------------------




53.    RIGHT OF FIRST OFFER TO PURCHASE:


(a)Provided that (i) this Lease shall not have been terminated, (ii) Lessee
shall not be in monetary or material nonmonetary default under this Lease beyond
applicable grace periods, (iii) Wyndham Worldwide Operations, Inc. or an
Affiliate or successor described in Section 8(c) is Lessee under this Lease and
(iv) Wyndham Worldwide Operations, Inc., or an Affiliate shall lease and occupy
at least 50% of the gross rentable area of the Premises, if Lessor shall desire
to sell the Premises and/or 22 Sylvan Way and/or the tax lot Block 202, Lot
3.12, together, in each instance, with any contiguous buffer or strip areas
(each being a "ROFO purchase Property(ies)") (other than to any Affiliate of
Lessor or to any person, firm or entity having a direct or indirect interest in
Lessor or any Affiliate of any such person, firm or entity in which case this
right shall not apply, but it shall contine with the sale), Lessor shall give
notice to Lessee (the “Offering Notice”), which notice shall set forth Lessor’s
determination of the price and other material terms upon which Lessor is
prepared to see each such ROFO Purchase Property. The granting of any mortgages,
ground leases entered into as part of a sale/leaseback financing device or other
security instruments, easements, rights of way and/or similar encumbrances
affecting the ROFO Purchase Properties shall not require the giving of any such
Offering Notice, provided that the purpose of such granting is not to circumvent
or hinder Lessee's rights under this Article 53. The sale or other transfer of
any direct or indirect interest in Lessor shall not require the giving of any
Offering Notice. Lessee acknowledges that if Lessor desires to sell any of the
ROFO Purchase Properties to a third party together with any other asset of
Lessor or any Affiliate of Lessor or any person, firm or entity having a direct
or indirect interest in Lessor or any Affiliate of any such person, firm or
entity, then Lessor shall not be required to give an Offering Notice to Lessee
with respect to such sale and if Lessor sells the Premises to any third party
together with any such other asset such third party purchaser shall not be
subject to Lessee's rights under this Article 53 and all of Lessee's rights
under this Article 53 shall be null and void and of no further force and effect.
Lessee agrees that the holder (which holder is not Lessor or any Affiliate of
Lessor) of any such mortgage, ground lease or other security instrument
affecting the Premises ("Lender") shall have the right to foreclose upon the
Premises or otherwise accept a deed in lieu of foreclosure with respect thereto
free of all rights of Lessee under this Article 53 and following the transfer of
title pursuant to such foreclosure or acceptance of a deed in lieu of
foreclosure, Lender or the purchaser pf the Premises at the foreclosure sale
shall not be subject to Lessee's rights under this Article 53 and all of
Lessee's rights under this Article 53 shall be null and void and of no further
force and effect. If more than one of the ROFO Purchase Properties is the
subject of the Offering Notice, Lessee shall have the right to exercise this
option with respect to one or more of said properties and shall not be required
to exercise this option with respect to all of them. Furthermore, if at any
time, the owner of the tax lot Block 202, Lot 3.12 constructs a permanent
building on such property for lease to third party(ies), then Lessee's rights
thereto under this Article 53 shall be deemed null and void and of no further
force or effect.


(b)If Lessor gives an Offering Notice to Lessee, Lessee shall have thirty (30)
days to notify Lessor (the "Acceptance Notice") that Lessee accepts the terms of
the Offering Notice and to deliver to Lessor a down payment equal to ten percent
(10%) of the purchase price set forth in the Offering Notice (the "Down
Payment"), TIME BEING OF THE ESSENCE in the giving of the Acceptance Notice. If
Lessee timely delivers the Acceptance Notice and the Down Payment to Lessor,
Lessee and Lessor shall have a period (the "PSA Execution Period") of twenty
(20) days after the giving of the Acceptance Notice to execute and exchange with
one another a purchase and sale agreement for the ROFO Purchase Property in the
form attached hereto as Exhibit M (the "Purchase and Sale Agreement"). If Lessee
fails to deliver the Acceptance Notice and the Down Payment to Lessor within the
thirty (30) day period described above, Lessor shall have no further obligations
under this Article 53 (subject to subsection (d) below) with respect to the ROFO
Purchase Property that is the subject of the Offering Notice and Lessor may sell
that particular ROFO Purchase Property to any third party on any terms and
conditions as Lessor shall deem appropriate in its sole and absolute discretion
(subject to subsection (d) below) and Lessee shall, within ten (10) business
days after request by Lessor, deliver a certification (a "Certification") to
Lessor confirming that, except for Lessee's rights, if any, pursuant to
subsection (d) below, Lessee has no further right to purchase that particular
ROFO Purchase Property and Lessor may sell that particular ROFO Purchase
Property to any third party free of all rights of Lessee under this Article 53
(subject to subsection (d) below), but no such Certification shall be necessary
to make the terms hereof effective.


(c)If Lessee exercises the option herein pursuant to subsection (b) above,
Lessor and Lessee shall each execute and deliver one to the other a fully
executed original of the Purchase and Sale Agreement within the PSA Execution
Period. If Lessee timely gives the Acceptance Notice and Down Payment to Lessor
and fails to execute the Purchase and Sale Agreement within the PSA Execution
Period, Lessor shall retain the Down Payment and Lessee shall have no further
rights with respect to the ROFO Purchase Property. The parties shall then
proceed to closing in accordance with the Purchase and Sale Agreement.


(d)If (i) Lessor gives an Offering Notice to Lessee, (ii) Lessee fails to
deliver the Acceptance Notice and the Down Payment to Lessor within the thirty
(30) day period described in paragraph (b) above and execute the Purchase and
Sale Agreement within the PSA Execution Period and (iii) Lessor desires to sell
that particular ROFO Purchase Property to any third party at a price which is
less than 95% of the purchase price set forth in the Offering Notice or on other
material terms more favorable in a material manner to the purchaser than those
set forth in the Offering Notice, then Lessor shall not sell the ROFO

40

--------------------------------------------------------------------------------




Purchase Property to such third party without delivering an Offering Notice to
Lessee offering to sell the Premises to Lessee at the purchase price and other
material terms upon which Lessor was willing to sell the ROFO Purchase Property
to such third party.


(e)Lessee shall not take any action with respect to the transactions
contemplated by this Article 53 which interferes with Lessor's ability to sell,
exchange, transfer, lease, dispose of or finance the ROFO Purchase Property and
shall not file a lis pendens or other form of attachment against the ROFO
Purchase Property.


(f)If Lessor shall complete a sale of the ROFO Purchase Property that is the
subject of an Offering Notice to a third party in accordance with this Article
53, all of Lessee's rights under this Article 53 shall be null and void and of
no further force and effect with respect to that particular ROFO Purchase
Property, but shall remain in effect with respect to those that have not yet
been sold or offered. If Lessor and Lessee execute and exchange a Purchase and
Sale Agreement with respect to the Premises and Lessee defaults thereunder, the
same shall not be deemed a default by Lessee under this Lease, but then all of
Lessee's rights under this Article 53 shall be null and void and of no further
force and effect.


(g)Anything in this Lease to the contrary notwithstanding, this Article 53 shall
be null and void and of no further force and effect if (i) Wyndham Worldwide
Operations, Inc. or an Affiliate or successor, as described above, is no longer
the Lessee under this Lease or (ii) this Lease shall fail to be in full force
and effect.


54.    RIGHT OF FIRST OFFER TO LEASE:


(a)    (i)    Subject to the provisions of this Article, Lessee shall have the
option to lease from Lessor units containing no less than l0,000 rentable square
feet in the following buildings: One Sylvan Way, Parsippany, New Jersey and
Seven Sylvan Way, Parsippany, New Jersey ("Additional Space") at the expiration
of the existing space lease(s) or after the initial leasing (if such unit is
presently vacant or is located in Seven Sylvan Way) for such Additional Space,
subject to Lessor's right to renew such leases or to enter into direct leases
with existing subtenants and subject to the rights in effect as of the date of
this Lease held by any existing tenants with respect to the Additional Space
(the "Existing ROFOTL Rights") with respect to the Additional Space. If the Term
of this Lease shall be in full force and effect on the expiration or termination
date of the existing space leases or after the initial leases, as the case may
be, for the Additional Space, subject to Lessor's right to renew such leases or
to enter into direct leases with existing subtenants and subject to the Existing
ROFOTL Rights, and the date upon which Lessee shall exercise the option
hereinafter referred to, Lessee shall have the option to lease all, but not less
than all of each unit set forth in Lessor's notice to Lessee that such unit is
available for leasing ("Lessor's Availability Notice"). Lessor's Availability
Notice will advise Lessee of the terms and conditions Lessor would be willing to
accept with respect to the Additional Space, and Lessee shall have twenty (20)
days within which to respond to Lessor's offer (TIME BEING OF THE ESSENCE). If
Lessee accepts Lessor's offer, the parties shall promptly enter into a lease for
such Additional Space upon such terms and conditions and otherwise upon the
terms and conditions set forth in this Lease, mutatis mutandis, the parties
'acknowledging, however, that such Additional Space is likely to be located in a
full service multi-tenanted building and the lease for such Additional Space
will be revised to reflect that. If Lessee rejects Lessor's offer, Lessor may
lease the Additional Space to any party upon such terms and conditions as Lessor
shall deem in its best interests, but Lessee's rights hereunder shall apply if
the unit again becomes available for leasing.


(ii)    If Lessor gives a Lessor's Availability Notice to Lessee and Lessee
fails to deliver notice of the acceptance of the Additional Space within the
twenty (20) day period described in Section 54(a)(i), above, and Lessor desires
to lease the Additional Space to any third party at a rental which is less than
95% of the rent set forth in the Lessor's Availability Notice or on material
terms more favorable in a material manner to the tenant than those set forth in
the Lessor's Availability Notice or for more or less space than that set forth
in Lessor's Availability Notice, then Lessor shall not lease the Additional
Space to such third party without delivering a Lessor's Availability Notice to
Lessee offering to lease the Additional Space at the rent and other material
terms upon which Lessor was willing to lease the Additional Space to such third
party. Lessee shall have five (5) business days to respond to Lessor's revised
offer.


(b)    (i)    If Lessor (or an Affiliate of Lessor) determines, in its sole
discretion, that it intends to construct an office building on the tax lot Block
202, Lot 3.12 ("Vacant Land Building") for leasing by one or more third parties,
Lessor shall give a notice to Lessee for Lessee to lease all or the portion of
the Vacant Land Building (the "Offering Notice”) set forth in Lessor's notice
and the terms of such leasing.


Lessor's Offering Notice will advise Lessee of the particular portion of the
Vacant Space Building being offered by Lessor and the terms and conditions
Lessor would be willing to accept with respect to the Vacant Land Building, and
Lessee shall have twenty (20) days within which to respond to Lessor's offer
(TIME BEING OF THE ESSENCE). If

41

--------------------------------------------------------------------------------




Lessee accepts Lessor's offer, the parties shall promptly enter into a lease for
all, but not less than all, of such space in the Vacant Land Building being
offered to Lessee in the Offering Notice upon such terms and conditions set
forth in this Lease, mutatis mutandis, except as to the economic terms thereof,
which will be those set forth in the Offering Notice; provided, however, that
the parties acknowledge that the Vacant Land Building may be a part of a
multi-tenanted building and the terms of such leasing must be modified
accordingly. If Lessee rejects Lessor's offer, Lessor may lease the Vacant Land
Building to any party or parties upon such terms and conditions as Lessor shall
deem in its best interests and Lessor's rights hereunder shall be deemed null
and void and of no further force or effect.


(ii)    If Lessor gives a Lessor's Offering Notice to Lessee and Lessee fails to
deliver notice of the acceptance of the Vacant Land Building within the twenty
(20) day period described in subparagraph (h)(i), above, and Lessor desires to
lease the space in the Vacant Space Building which was the subject of the
Offering Notice to any third party at a rental which is less than 95% of the
rent set forth in the Lessor's Offering Notice or on material terms more
favorable in a material manner to the tenant than those set forth in the
Lessor’s Offering Notice, then Lessor shall not lease such space to such third
party without delivering a Lessor's Offering Notice to Lessee offering to lease
such space at the rent and other material terms upon which Lessor was willing to
lease such space to such third party. Lessee shall have five (5) business days
to respond to Lessor's revised offer.


(iii)    In no event shall Lessee have any right to lease space in any building
to be constructed on the Vacant Land other than a first class office building;
it being understood that Lessor, in its sole discretion, may elect to construct
any improvements on such Vacant Land as Lessor shall deem in its best interests.


(iv)    The granting of any mortgages, ground leases entered into as part of a
sale/leaseback financing device or otherwise or other security instruments,
easements, rights of way and/or similar encumbrances affecting the One Sylvan
Way, Seven Sylvan Way or the Vacant Land shall not trigger Lessee's right of
first offer hereunder. The sale or other transfer of any direct or indirect
interest in the One Sylvan Way, Seven Sylvan Way or the Vacant Land shall not
require the giving of any Availability Notice or Offering Notice, except as
provided in Article 53 above with respect to the Vacant Land. Lessee agrees that
the holder of any mortgage, ground lease or other security instrument affecting
One Sylvan Way, Seven Sylvan Way or the Vacant Land ("Lender") shall have the
right to foreclose upon the applicable property or otherwise accept a deed in
lieu of foreclosure with respect thereto free of all rights of Lessee under this
Article 53 and following the transfer of title pursuant to such foreclosure or
acceptance of a deed in lieu of foreclosure, Lender or the purchaser of the
applicable property at the foreclosure sale shall not be subject to Lessee's
rights under this Article 53; and all of Lessee's rights under this Article 53
shall be null and void and of no further force and effect.


(c)    The option granted to Lessee under this Article 54 may be exercised only
by Lessee, its permitted successors and assigns, and not by any subtenant or any
successor to the interest of Lessee by reason of any action under the Bankruptcy
Code, or by any public officer, custodian, receiver, United States Trustee,
trustee or liquidator of Lessee or substantially all of Lessee's property.
Lessee shall have no right to exercise any of such options subsequent to the
date Lessor shall have the right to give the notice of termination referred to
in Article 13. Notwithstanding the foregoing, Lessee shall have no right to
exercise the option granted to Lessee hereunder if, at the time it gives notice
of such election (i) Lessee shall not be in occupancy of at least seventy-five
percent of the Premises or (ii) more than twenty­ five percent of the Premises
shall be the subject of a sublease. If Lessee shall have elected to exercise its
option hereunder, such election shall be (at Lessor's option) deemed withdrawn
if, at any time after the giving of notice of such election and prior to the
occupancy of the Additional Space, Lessee shall sublease all or any part of the
Premises or assign Lessee's interest in this Lease.


(d)    This Article 54 shall be deemed null and void and of no force or effect
with respect to any building set forth above at any time such building shall no
longer be owned by Lessor, an Affiliate of Lessor or an Affiliate of Mack-Cali
Realty Corporation.


55.    ROOF RIGHTS:


Without limiting any other provision of this Lease, Lessee shall have the
exclusive right to install satellite dishes, antennae and related equipment
(collectively, the "Dish") and supplemental HVAC units ("HVAC Units") on the
roof of the Building (including necessary connection to the Premises) for use by
Lessee, provided any such installations shall be subject to Lessor's prior
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Any such facilities shall be installed in accordance with all
applicable laws and building codes. The HVAC Units and the Dish shall be
screened to Lessor's reasonable satisfaction. Lessee shall remove such
facilities at the expiration or earlier termination of the Lease; provided
Lessee shall repair any damage to the roof caused by such removal. Prior to
making any installations on the roof of the Building, Lessee shall use a roofing
contractor for all work to be performed by Lessee on the roof of the Building
approved by Lessor, which

42

--------------------------------------------------------------------------------




approval shall not be unreasonably withheld, conditioned or delayed.


Lessee shall furnish detailed plans and specifications for the HVAC Units and
the Dish (or any modification thereof) to Lessor for its approval. The parties
agree that Lessee’s use of the rooftop of the Building is an exclusive use.
Lessee shall secure and keep in full force and effect, from and after the time
Lessee begins construction and installation of the HVAC Units and the Dish, such
supplementary insurance with respect to the HVAC Units and the Dish as Lessor
may reasonably require, provided that the same shall not be in excess of that
which would customarily be required from time to time by lessors of buildings of
similar class and character in Morris County, New Jersey with respect to similar
installations.


In connection with the installation, maintenance and operation of the HVAC Units
and the Dish, Lessee, at Lessee's sole cost and expense, shall comply with all
legal requirements and shall procure, maintain and pay for all permits required
therefor, and Lessor makes no warranties whatsoever as to the permissibility of
HVAC Units and the Dish under applicable legal requirements or the suitability
of the roof of the Building for the installation thereof. If Lessor's structural
engineer deems it advisable that there be structural reinforcement of the roof
in connection with the installation of the HVAC Units and the Dish, Lessor shall
perform same at Lessee's cost and expense and Lessee shall not perform any such
installation prior to the completion of any such structural reinforcement. The
installation of the HVAC Units and the Dish shall be subject to the provisions
of Articles 5 and 6 applicable to alterations and installations. For the purpose
of installing, servicing or repairing the HVAC Units and the Dish, Lessee shall
have access to the rooftop of the Building, upon reasonable notice to Lessor,
and Lessor shall have the right to require, as a condition to such access, that
Lessee (or its employee, contractor or other representative) at all times be
accompanied by a representative of Lessor. Lessee shall pay for all electrical
service required for Lessee's use of the HVAC Units and the Dish, in accordance
with the provision set forth in Article 22 hereof


Lessee, at its sole cost and expense, shall promptly repair any and all damage
to the rooftop or to any other part of the Building caused by the installation,
maintenance and repair, operation or removal of the HVAC Units and the Dish.
Lessee shall be responsible for all costs and expense for repairs of the roof,
which result from Lessee's use of the roof for the construction, installation,
maintenance, repair, operation and use of the HVAC Units and the Dish. All
installations made by Lessee on the rooftop or in any other part of the Building
pursuant to the provisions of this Article 55 shall be at the sole risk of
Lessee, and neither Lessor, nor any agent or employee of Lessor, shall be
responsible or liable for any injury or damage to, or arising out of, the HVAC
Units and the Dish. Lessee's indemnity under Article 33 shall apply with respect
to the installation, maintenance, operation, presence or removal of the HVAC
Units and the Dish by Lessee.


Upon the expiration of the Term, the Dish (but not the HVAC Units to the extent
installed as part of the Tenant Improvements) shall be removed by Lessee at its
sole cost and expense, and Lessee shall repair any damage to the rooftop or any
other portions of the Building to substantially their condition immediately
prior to Lessee's installation of the Dish (ordinary wear and tear excepted).


The rights granted in this Article 55 are given in connection with, and as part
of the rights created under this Lease and are not separately transferable or
assignable.


If the installation of the HVAC Units and the Dish or act or omission relating
thereto should revoke, negate or in any manner impair or limit any roof warranty
or guaranty obtained by Lessor, then Lessee shall reimburse Lessor for any loss
or damage sustained or costs or expenses incurred by Lessor as a result of such
impairment or limitation.


56.    GENERATOR; UPS;WIFI:


(a)Lessor acknowledges that Lessee, at its sole cost and expense, may install
one or more pad mounted emergency generators with skid mounted fuel tank and
weatherproof enclosure on grade outside of the Building, the exact location of
which to be subject to Lessor's prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Lessee, at its sole cost, shall
be responsible for obtaining any governmental approvals necessary with respect
to the installation and operation of the generator(s). Lessor shall have no
obligation to perform any maintenance or repairs with respect to the
generator(s), the cost of which shall be borne solely by Lessee. The
generator(s) shall be properly screened to Lessor’s reasonable satisfaction.
Lessee, at its sole cost and expense, shall promptly repair any and all damage
to the Property caused by the installation, maintenance and repair, operation or
removal of the generator(s). Lessee's indemnity under Article 33 shall apply
with respect to the installation, maintenance, operations, presence or removal
of the generator(s) by Lessee. At the end of the Term, the generator(s) shall
remain with the Property in AS-IS condition and shall be and become the property
of Lessor.


(b)Lessee, at Lessee's sole cost and expense, may install one or more UPS
systems within the Building and may modify the structure of the Building as
required to support these system(s). All plans and specifications for such work
and the

43

--------------------------------------------------------------------------------




exact location of the system(s) shall be subject to Lessor's prior approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Lessee, at its sole cost, shall be responsible for obtaining any governmental
approvals necessary with respect to the installation and operation of the UPS
system(s). Lessor shall have no obligation to perform any maintenance or repairs
with respect to the UPS system(s), the cost of which shall be borne solely by
Lessee. Lessee, at its sole cost and expense, shall promptly repair any and all
damage to the Property caused by the installation, maintenance and repair,
operation or removal of the UPS system(s). Lessee's indemnity under Article 33
shall apply with respect to the installation, maintenance, operation, presence
or removal of the UPS system(s) by Lessee. At the end of the Term, the UPS
system(s) shall remain with the Property in AS-IS condition and shall be and
become the property of Lessor.


(c)Lessee, at its sole cost and expense, may install one or more wireless
intranet, internet or any data or communications networks (collectively, the
"WIFI Network") in the Building. Lessee shall not use the WIFI Network in a
manner that causes unreasonable interference with the communications systems of
other tenants in the Mack-Cali Business Campus or otherwise interferes with the
normal operation of the Building and the Building' systems. Lessee, at its sole
cost, shall be responsible for obtaining any governmental approvals necessary
with respect to the installation and operation of the WIFI Network. Lessor shall
have no obligation to perform any maintenance or repairs with respect to the
WIFI Network, the cost of which shall be borne solely by Lessee. Lessee, at its
ole cost and expense, shall promptly repair any and all damage to the Property
caused by the installation, maintenance and repair, operation or removal of the
WIFI Network. Lessee's indemnity under Article 33 shall apply with respect to
the installation, maintenance, operation, presence or removal of the WIFI
Network by Lessee. At the end of the Term, Lessee shall remove the WIFI Network
and restore the affected areas to the condition existing prior to installation.


57.    NEW JERSEY ECONOMIC DEVELOPMENT INCENTIVES:


Lessor shall cooperate with Lessee to enable Lessee to obtain State of New
Jersey economic incentives, including, to the extent applicable, New Jersey
State tax incentives. n no event shall Lessor be obligated to expend any monies
in connection with Lessee's application for such incentives or Lessor's
cooperation with respect thereto. It shall not be a condition of this Lease that
Lessee obtain such incentives. This Lease shall remain in full force and effect
whether such incentives are obtained or not.


58.    CONSEQUENTIAL DAMAGES:


Notwithstanding any other provision of this Lease to the contrary, in no event
shall either Lessor, or Lessee be liable to the other for any punitive,
exemplary, treble, indirect or consequential damages or damages for loss of
business.


59.    PUBLIC INCENTIVES:


Lessor has been advised by Lessee that it will be seeking tax credits, sales tax
exemption and/or other public incentives in connection with this Lease and
Lessor agrees to cooperate reasonably with Lessee, but without cost to Lessor,
and to sign any required documents (in form and content reasonably acceptable to
Lessor) that Lessee may reasonably request.


60.    TEMPORARY SPACE:


If Lessor receives from Lessee a written notice referencing this Section, then,
to the extent there is temporary space available in the Mack-Cali Business
Campus, Lessor shall endeavor to exercise reasonable efforts to provide Lessee
with improved temporary space that is painted and carpeted in the Mack-Cali
Business Campus (i) for a term ending no later than fourteen (14) days after the
date Lessee's Tenant Improvements in the Premises are substantially complete and
(ii) at a rental rate equal to ninety-five percent (95%) of that spaces fair
market rent as determined in the manner set forth in Article 52 hereof, mutatis
mutandis. The parties shall enter into a temporary lease agreement covering such
temporary space.


61.    MEMORANDA OF RIGHT OF FIRST OFFER:


At Lessee's election, Lessor and each owner of a property which is subject to
the Rights of First Offer described in Article 53 above, shall execute and
deliver to Lessee memoranda describing the properties subject to such rights and
the basic terms thereof, in recordable form for the purpose of recordation in
the offices of the County Clerk of Morris County. Prior to recording such
memoranda, Lessee shall also execute and deliver to Lessor memoranda of
termination, which Lessor's attorney shall hold in trust pending the expiration
or earlier termination of Lessee's rights pursuant to Article 53 hereof. Upon
the termination or expiration of Lessee's rights pursuant to Article 53, Lessor
and Lessee hereby agree that Lessor's attorney, as escrow agent, shall have the
right to record the memoranda of termination, provided neither Lessor nor Lessee
notifies escrow agent of any objection to such recording.

44

--------------------------------------------------------------------------------






EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or make any claim that the Lease is invalid or
unenforceable due to any failure of this document to comply with ministerial
requirements including, but not limited to, requirements for corporate seals,
attestations, witnesses, notarizations, or other similar requirements, and each
party hereby waives the right to assert any such defense or make any claim of
invalidity or unenforceability due to any of the foregoing.


[SIGNATURES TO FOLLOW]

45

--------------------------------------------------------------------------------






IN WITNESS THEREOF, the parties hereto have hereunto set their hands the day and
year first written above.


LESSOR:
14 SYLVAN REALTY L.L.C.
 
By:
Mack-Cali Realty L.P., its Sole Member
 
 
Mack-Cali Realty Corporation, its General Partner
 
 
 
/s/ Mitchell E. Hersh
 
 
 
President and Chief Executive Officer



LESSEE:
WYNDHAM WORLDWIDE OPERATONS, INC.
 
By:
/s/ Frank Camapna
Name:
Frank Campana
Title:
Senior Vice President



The undersigned hereby confirms and agrees to the provisions of Article 53
hereof.


PARSIPPANY CAMPUS REALTY ASSOCIATES L.L.C.
 
By:
Mack-Cali Realty L.P., member
 
By:
Mack-Cali Corporation, its general partner
 
 
By:
/s/ Mitchell E. Hersh
 
 
 
Mitchell E. Hersh
 
 
 
President and Chief Executive Officer

The undersigned hereby confirms and agrees to the provisions of Article 53
hereof.
ONE CAMPUS ASSOCIATES, L.L.C.
 
 
By:
M-C 3 Campus, LLC, sole member
 
By:
3 Campus Realty L.L.C., managing member
 
 
By:
Mack-Cali Realty, L.P., sole member
 
 
 
By:
Mack-Cali Realty Corporation, its general partner
 
 
 
 
By:
/s/ Mitchell E. Hersh
 
 
 
 
 
Mitchell E. Hersh
 
 
 
 
 
President and Chief Executive Officer




46

--------------------------------------------------------------------------------




The undersigned hereby confirms and agrees to the provisions of Article 54
hereof.


SYLVAN/CAMPUS REALTY L.L.C.
 
 
By:
Mack-Cali Realty L.P., member
 
By:
Mack-Cali Corporation, its general partner
 
 
By:
/s/ Mitchell E. Hersh
 
 
 
Mitchell E. Hersh
 
 
 
President and Chief Executive Officer





The undersigned hereby confirms and agrees to the provisions of Article 54
hereof.


ONE SYLVAN REALTY L.L.C.
 
By:
Mack-Cali Realty L.P., member
 
By:
Mack-Cali Corporation, its general partner
 
 
By:
/s/ Mitchell E. Hersh
 
 
 
Mitchell E. Hersh
 
 
 
President and Chief Executive Officer






47